


 

--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

dated as of


February 4, 2008

among



ENERGY CONVERSION DEVICES, INC.,
as a Loan Guarantor,


UNITED SOLAR OVONIC CORPORATION
and
UNITED SOLAR OVONIC LLC,
as Borrowers,


The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------



CHASE BUSINESS CREDIT

 



TABLE OF CONTENTS   Page   ARTICLE I     Definitions 1   SECTION 1.01. Defined
Terms 1   SECTION 1.02. Classification of Loans and Borrowings 26   SECTION
1.03. Terms Generally 26   SECTION 1.04. Accounting Terms; GAAP 26   ARTICLE
II     The Credits 26   SECTION 2.01. Commitments 26   SECTION 2.02. Loans and
Borrowings 27   SECTION 2.03. Requests for Revolving Borrowings 27   SECTION
2.04. Protective Advances 28   SECTION 2.05. Overadvances; Settlement 28  
SECTION 2.06. Letters of Credit 29   SECTION 2.07. Funding of Borrowings 32  
SECTION 2.08. Interest Elections 33   SECTION 2.09. Termination, Reduction and
Increase of Commitments 34   SECTION 2.10. Repayment and Amortization of Loans;
Evidence of Debt 35   SECTION 2.11. Prepayment of Loans 36   SECTION 2.12. Fees
36   SECTION 2.13. Interest 37   SECTION 2.14. Alternate Rate of Interest 38  
SECTION 2.15. Increased Costs 38   SECTION 2.16. Break Funding Payments 39  
SECTION 2.17. Taxes 40   SECTION 2.18. Payments Generally; Allocation of
Proceeds; Sharing of Set-offs 41   SECTION 2.19. Mitigation Obligations;
Replacement of Lenders 43   SECTION 2.20. Returned Payments 43   ARTICLE
III     Representations and Warranties 44   SECTION 3.01. Organization; Powers
44   SECTION 3.02. Authorization; Enforceability 44   SECTION 3.03. Governmental
Approvals; No Conflicts 44   SECTION 3.04. Financial Condition; No Material
Adverse Change 44   SECTION 3.05. Properties 44   SECTION 3.06. Litigation and
Environmental Matters 45   SECTION 3.07. Compliance with Laws and Agreements 45
  SECTION 3.08. Investment Company Status 45   SECTION 3.09. Taxes 45   SECTION
3.10. ERISA 46   SECTION 3.11. Disclosure 46   SECTION 3.12. Material Agreements
46   SECTION 3.13. Solvency 46   SECTION 3.14. Insurance 46   SECTION 3.15.
Capitalization and Subsidiaries 47

i



  SECTION 3.16. Security Interest in Collateral 47   SECTION 3.17. Employment
Matters 47   SECTION 3.18. Affiliate Transactions 47   SECTION 3.19. Common
Enterprise 47   ARTICLE IV     Conditions 48   SECTION 4.01. Effective Date 48  
SECTION 4.02. Each Credit Event 50   ARTICLE V     Affirmative Covenants 51  
SECTION 5.01. Financial Statements; Borrowing Base and Other Information 51  
SECTION 5.02. Notices of Material Events 55   SECTION 5.03. Existence; Conduct
of Business 56   SECTION 5.04. Payment of Obligations 56   SECTION 5.05.
Maintenance of Properties 57   SECTION 5.06. Books and Records; Inspection
Rights 57   SECTION 5.07. Compliance with Laws 57   SECTION 5.08. Use of
Proceeds 57   SECTION 5.09. Insurance 57   SECTION 5.10. Casualty and
Condemnation 58   SECTION 5.11. Appraisals 58   SECTION 5.12. Depository Banks
58   SECTION 5.13. Additional Collateral; Further Assurances 58   ARTICLE
VI     Negative Covenants 59   SECTION 6.01. Indebtedness 59   SECTION 6.02.
Liens 61   SECTION 6.03. Fundamental Changes 62   SECTION 6.04. Investments,
Loans, Advances, Guarantees and Acquisitions 63   SECTION 6.05. Asset Sales 65  
SECTION 6.06. Sale and Leaseback Transactions 66   SECTION 6.07. Swap Agreements
66   SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness 66  
SECTION 6.09. Transactions with Affiliates 67   SECTION 6.10. Restrictive
Agreements 67   SECTION 6.11. Amendment of Material Documents 68   SECTION 6.13.
Financial Covenants 68   ARTICLE VII     Events of Default 68   ARTICLE
VIII     The Administrative Agent 71   ARTICLE IX     Miscellaneous 73   SECTION
9.01. Notices 73   SECTION 9.02. Waivers; Amendments 74   SECTION 9.03.
Expenses; Indemnity; Damage Waiver 76   SECTION 9.04. Successors and Assigns 77

ii



  SECTION 9.05. Survival 80   SECTION 9.06. Counterparts; Integration;
Effectiveness 80   SECTION 9.07. Severability 80   SECTION 9.08. Right of Setoff
80   SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process 81
  SECTION 9.10. WAIVER OF JURY TRIAL 81   SECTION 9.11. Headings 82   SECTION
9.12. Confidentiality 82   SECTION 9.13. Several Obligations; Nonreliance;
Violation of Law 82   SECTION 9.14. USA PATRIOT Act 82   SECTION 9.15.
Disclosure 82   SECTION 9.16. Appointment for Perfection 83   [SECTION 9.17.
Interest Rate Limitation 83   ARTICLE X     Loan Guaranty 83   SECTION 10.01.
Guaranty 83   SECTION 10.02. Guaranty of Payment 83   SECTION 10.03. No
Discharge or Diminishment of Loan Guaranty 83   SECTION 10.04. Defenses Waived
84   SECTION 10.05. Rights of Subrogation 84   SECTION 10.06. Reinstatement;
Stay of Acceleration 85   SECTION 10.07. Information 85   SECTION 10.08.
Termination 85   SECTION 10.09. Taxes 85   SECTION 10.10. Maximum Liability 85  
SECTION 10.11. Contribution 86   SECTION 10.12. Liability Cumulative 86  
ARTICLE XI     THE BORROWER REPRESENTATIVE 86   SECTION 11.01. Appointment;
Nature of Relationship 86   SECTION 11.02. Powers 87   SECTION 11.03. Employment
of Agents 87   SECTION 11.04. Notices 87   SECTION 11.05. Successor Borrower
Representative 87   SECTION 11.06. Execution of Loan Documents; Borrowing Base
Certificate 87   SECTION 11.07. Reporting 87

SCHEDULES:


Commitment Schedule
Schedule 3.05 — Properties
Schedule 3.06 — Disclosed Matters
Schedule 3.12 — Material Agreements
Schedule 3.14 — Insurance
Schedule 3.15 — Capitalization and Subsidiaries
Schedule 3.18 — Affiliate Transactions
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens


iii




Schedule 6.04 — Existing Investments
Schedule 6.10 — Existing Restrictions

EXHIBITS:

Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Opinion of Borrower’s Counsel
Exhibit C — Form of Borrowing Base Certificate
Exhibit D — Form of Compliance Certificate
Exhibit E — Joinder Agreement
Exhibit F — Intercompany Subordination Agreement

iv



         CREDIT AGREEMENT, dated as of February 4, 2008 (as it may be amended or
modified from time to time, this “Agreement”), among UNITED SOLAR OVONIC
CORPORATION and UNITED SOLAR OVONIC LLC, as Borrowers, the other Loan Parties
party thereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

        The parties hereto agree as follows:

ARTICLE I

Definitions

        “SECTION 1.01.   Defined Terms.   As used in this Agreement, the
following terms have the meanings specified below:

        “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

        “Account” has the meaning assigned to such term in the Security
Agreement.

        “Account Debtor” means any Person obligated on an Account.

        “Acquisition” means any transaction, or any series of related
transactions, consummated on or after the Closing Date, by which any Loan Party
(a) acquires any going business or all or substantially all of the assets of any
Person, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.

        “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

        “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity
as administrative agent for the Lenders hereunder.

        “Administrative Questionnaire” means an Administrative Questionnaire in
a form supplied by the Administrative Agent.

        “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

        “Aggregate Credit Exposure” means, at any time, the aggregate Credit
Exposure of all the Lenders.

 



        “Aggregate Liquidity” means, at any time, the sum of (a) all of the cash
held in the Liquidity Account at such time, plus (b) the market value of all of
the Liquidity Cash Equivalents at such time, plus (c) the Liquidity Investment
Property existing at such time, plus (d) Total Availability at such time.

        “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

        “Applicable Percentage” means, with respect to any Lender, (a) with
respect to Revolving Loans, LC Exposure or Overadvances, a percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitment of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the aggregate
Revolving Exposures at that time) and (b) with respect to Protective Advances or
with respect to the Aggregate Credit Exposure, a percentage based upon its share
of the Aggregate Credit Exposure and the unused Commitments.

        “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Revolving Loan, or with respect to the letter of credit fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread” or “Letter of Credit Fee
Rate”, as the case may be, based upon the average daily Aggregate Liquidity as
of the most recent determination date:

Aggregate Liquidity Revolver ABR Spread Revolver Eurodollar Spread Letter of
Credit Fee Rate Category 1
>$45,000,000 -1.00% 1.25% 1.25% Category 2
>$15,000,000 but
<$45,000,000 -0.75% 1.50% 1.50% Category 3
<$15,000,000 -0.50% 1.75% 1.75%

        For purposes of the foregoing, from the Effective Date through March 31,
2008, the Applicable Rate shall be those rates set forth in Category 2.  Each
change to the Applicable Rate resulting from a change in Aggregate Liquidity
shall become effective thirty (30) days following the end of each fiscal quarter
of Borrower, based on the average daily Aggregate Liquidity for the immediately
preceding quarter, as calculated by the Lender. Notwithstanding the foregoing,
upon the occurrence and during the continuance of an Event of Default
(including, without limitation, an Event of Default arising as a result of
Borrowers’ failure to deliver Borrowing Base Certificates required to be
delivered by it pursuant to Section 5.01), the Applicable Rate shall be deemed
to be Category 3.

2



        “Approved Fund” has the meaning assigned to such term in Section 9.04.

        “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

        “Auburn Hills Lease” means, collectively and individually, (i) that
certain lease dated as of January 30, 2001, between United Solar Ovonic LLC as
lessee and 3800 Lapeer LLC and Lapeer Investor LLC as lessors, for the premises
located at 3800 Lapeer Rd., Auburn Hills, MI 48326, and (ii) that certain lease
dated as of June 7, 2005, between United Solar Ovonic LLC as lessee and Dasch,
Inc., d/b/a Pegasus Group as lessor for the premises located at 2705 Commerce
Parkway, Auburn Hills, MI 48326, as the same may be amended as permitted herein.

        “Availability” means, at any time, an amount equal to (a) the lesser of
the Revolving Commitment and the Borrowing Base minus (b) the Revolving Exposure
of all Revolving Lenders.

        “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

        “Available Revolving Commitment” means, at any time, the Revolving
Commitment then in effect minus the Revolving Exposure of all Revolving Lenders
at such time.

        “Banking Services” means each and any of the following bank services
provided to any Loan Party by Chase or any of its Affiliates: (a) commercial
credit cards, (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

        “Banking Services Obligations” of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

        “Banking Services Reserves” means all Reserves which the Administrative
Agent from time to time establishes in its Permitted Discretion for Banking
Services then provided or outstanding.

        “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.

        “Borrower” or “Borrowers” means, individually or collectively, the
Company and United Solar Ovonic Corporation, a Delaware corporation.

        “Borrower Agreement” means that certain Borrower Agreement, dated as of
February 4, 2008, made and entered into by the Borrowers in favor of the Ex-Im
Bank and Chase, as modified by that certain Fast Track Borrower Agreement
Supplement, dated as of February 4, 2008, made and entered into by Borrowers in
favor of the Ex-Im Bank and Chase, as the same may be further amended, restated,
supplemented or otherwise modified from time to time.

        “Borrower Representative” means the Company, in its capacity as
contractual representative of the Borrowers pursuant to Article XI.

3



        “Borrowing” means (a) Revolving Loans of the same Type, made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect, (b) a Protective Advance and (c) an
Overadvance.

        “Borrowing Base” means, at any time, the sum of (a) up to 85% of the
Borrowers’ Eligible Accounts at such time, plus (b) the lesser of (i) up to 75%
of the Borrowers’ Eligible Inventory, valued at the lower of cost or market
value, determined on a first-in-first-out basis, at such time and (ii) the
product of up to 85% multiplied by the Net Orderly Liquidation Value percentage
identified in the most recent inventory appraisal ordered by the Administrative
Agent multiplied by the Borrowers’ Eligible Inventory, valued at the lower of
cost or market value, determined on a first-in-first-out basis, at such time,
minus (c) Reserves. The maximum amount of Inventory which may be included as
part of the Borrowing Base is $15,000,000. The Administrative Agent may, in its
Permitted Discretion (based on appraisals, field examinations, other Collateral
and Borrowing Base Examinations and such other considerations a secured
asset-based lender may deem appropriate), reduce the advance rates set forth
above, adjust Reserves or reduce one or more of the other elements used in
computing the Borrowing Base.

        “Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit C or another form which is acceptable to
the Administrative Agent in its sole discretion.

        “Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.02.

        “Business Day” means any day that is not a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

        “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

        “Cash Equivalents” means certificates of deposit, banker’s acceptances
and time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000.

        “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings; (b)
except as permitted under Section 6.03, Holdings shall cease to own, free and
clear of all Liens or other encumbrances (other than Permitted Encumbrances), at
least 100% of the outstanding voting Equity Interests of United Solar Ovonic
Corporation on a fully diluted basis; (c) except as permitted under Section
6.03, Holdings and United Solar Ovonic Corporation shall (directly or
indirectly) cease to own, free and clear of all Liens or other

4



encumbrances (other than Permitted Encumbrances), at least 100% of the
outstanding voting Equity Interests of the Company on a fully diluted basis; (d)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of Holdings or United Solar Ovonic Corporation by Persons who were
neither (i) nominated by the board of directors of Holdings or United Solar
Ovonic Corporation, as the case may be, nor (ii) appointed by directors so
nominated; or (e) except as permitted under Section 6.03 and 6.05, Holdings,
United Solar Ovonic Corporation or the Company shall (directly or indirectly)
cease to own, free and clear of all Liens or other encumbrances (other than
Permitted Encumbrances), at least 100% of the outstanding voting Equity
Interests of any Person who becomes a Loan Party after the Effective Date on a
fully diluted basis.

        “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

        “Chase” means JPMorgan Chase Bank, N.A., a national banking association,
in its individual capacity, and its successors.

        “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Protective Advances or Overadvances.

        “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

        “Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of the Administrative
Agent, on behalf of itself and the Lenders, to secure the Secured Obligations.

        “Collateral Access Agreement” has the meaning assigned to such term in
the Security Agreement.

        “Collateral Documents” means, collectively, the Security Agreement and
any other documents granting a Lien upon the Collateral as security for payment
of the Secured Obligations.

        “Collection Account” has the meaning assigned to such term in the
Security Agreement.

        “Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.

        “Commitment Schedule” means the Schedule attached hereto identified as
such.

        “Company” means United Solar Ovonic LLC, a Delaware limited liability
company.

        “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power,

5



by contract or otherwise. “Controlling” and “Controlled” have meanings
correlative thereto.

        “Controlled Disbursement Account” means the following account: account
#754130581 maintained by the Company at Chase, and any replacement or additional
accounts of the Borrowers maintained with the Administrative Agent as a zero
balance, cash management account pursuant to and under any agreement between a
Borrower and the Administrative Agent, as modified and amended from time to
time, and through which all disbursements of a Borrower and any Subsidiary that
is a Loan Party are made and settled on a daily basis with no uninvested balance
remaining overnight.

        “Credit Exposure” means, as to any Lender at any time, the sum of (a)
such Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.

        “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

        “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

        “Document” has the meaning assigned to such term in the Security
Agreement.

        “dollars” or “$” refers to lawful money of the United States of America.

        “Domestic Subsidiary” means a Subsidiary incorporated or otherwise
organized under the laws of a state of the United States of America or the
District of Columbia.

        “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

        “Eligible Accounts” means, at any time, the Accounts of a Borrower which
the Administrative Agent determines in its Permitted Discretion are eligible as
the basis for the extension of Revolving Loans and the issuance of Letters of
Credit hereunder. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Accounts shall not include any Account:

    (a)        which is not subject to a first priority perfected security
interest in favor of the Administrative Agent;


    (b)        which is subject to any Lien other than (i) a Lien in favor of
the Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;


    (c)        with respect to which is unpaid more than 90 days after the date
of the original invoice therefor or more than 60 days after the original due
date, or which has been written off the books of the Borrower or otherwise
designated as uncollectible;


    (d)        which is owing by an Account Debtor for which more than 50% of
the Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;


    (e)        which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to (i) such
Borrower exceeds 25% of the aggregate amount of Eligible Accounts of such
Borrower or (ii) all Borrowers exceeds


6



25% of the aggregate amount of Eligible Accounts of all Borrowers (provided that
the portion not in excess of such amounts shall constitute Eligible Accounts);


    (f)        with respect to which any covenant, representation, or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true in any material respect when made or deemed made;


    (g)        which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing that remains
subject to completion or further performance by the Borrower, (iv) is contingent
upon the Borrower’s completion of any further performance, (v) represents a sale
on a bill-and-hold, guaranteed sale, sale-and-return, sale on approval,
consignment, cash-on-delivery or any other repurchase or return basis or (vi)
relates to payments of interest;


    (h)        for which (i) the goods giving rise to such Account have not been
shipped to or otherwise obtained by the Account Debtor, unless (y) the Borrower
shall have notified the Account Debtor in writing on the invoice date that such
goods are available for shipment to, or are otherwise available to be picked up
by, such Account Debtor and (z) within seven (7) Business Days after the invoice
date and such notification, such goods have been shipped to or otherwise
obtained by such Account Debtor, or (ii) the services giving rise to such
Account have not been performed by such Borrower or if such Account was invoiced
more than once;


    (i)        with respect to which any check or other instrument of payment
has been received, presented for payment and returned uncollected for any
reason;


    (j)        which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) has had possession of all or a material part
of its property taken by any receiver, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) has admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or (vi)
ceased operation of its business;


    (k)        which is owed by any Account Debtor which has sold all or a
substantially all of its assets;


    (l)        which is owed by an Account Debtor which (i) does not maintain
its chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in either case, such Account is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of, has been
assigned to and is directly drawable by the Administrative Agent;


    (m)        which is owed in any currency other than U.S. dollars;


    (n)        which is owed by (i) the government (or any department, agency,
public corporation, or instrumentality thereof) of any country other than the
U.S. unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of


7



the Administrative Agent, or (ii) the government of the U.S., or any department,
agency, public corporation, or instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41
U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction;


    (o)        which is owed by any Affiliate, employee, officer, director,
agent or stockholder of any Loan Party;


    (p)        which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;


    (q)        which is subject to any counterclaim, deduction, defense, setoff
or dispute that has not been waived in writing;


    (r)        which is evidenced by any promissory note, chattel paper, or
instrument;


    (s)        which is owed by an Account Debtor located in New Jersey,
Minnesota, Indiana, Alabama, West Virginia or any other jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction;


    (t)        with respect to which such Borrower has made any agreement with
the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and such Borrower created a new receivable for the unpaid portion
of such Account;


    (u)        which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, the noncompliance with which would have a Material Adverse Effect,
including without limitation the Federal Consumer Credit Protection Act, the
Federal Truth in Lending Act and Regulation Z of the Board;


    (v)        which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Borrower has
or has had an ownership interest in such goods, or which indicates any party
other than such Borrower as payee or remittance party;


    (w)        which was created on cash on delivery terms;


    (x)        which is included in the Export-Related Borrowing Base; or


    (y)        which the Administrative Agent determines, in its Permitted
Discretion, may not be paid by reason of the Account Debtor’s inability to pay
or which the Administrative Agent otherwise determines, in its Permitted
Discretion, is unacceptable.


        In the event that an Account which was previously an Eligible Account
ceases to be an Eligible Account hereunder, such Borrower or the Borrower
Representative shall notify the

8



Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate. In determining the
amount of an Eligible Account, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication,
to the extent not reflected in such face amount, (i) the amount of all accrued
and actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that such Borrower may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by such Borrower to reduce the amount of such Account.

        “Eligible Inventory” means, at any time, the Inventory of a Borrower
which the Administrative Agent determines in its Permitted Discretion is
eligible as the basis for the extension of Revolving Loans and the issuance of
Letters of Credit hereunder. Without limiting the Administrative Agent’s
discretion provided herein, Eligible Inventory shall not include any Inventory:

    (a)        which is not subject to a first priority perfected Lien in favor
of the Administrative Agent;


    (b)        which is subject to any Lien other than (i) a Lien in favor of
the Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;


    (c)        which is, in the Administrative Agent’s Permitted Discretion,
slow moving, obsolete, unmerchantable, defective, used, unfit for sale, not
salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or unacceptable due to age, type, category and/or
quantity;


    (d)        with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true in any material respect when made and which does not conform in all
material respects to all standards imposed by any Governmental Authority having
regulatory authority over the Borrower;


    (e)        in which any Person other than such Borrower shall (i) have any
direct or indirect ownership, interest or title to such Inventory (other than
Liens arising under the Loan Documents or Permitted Encumbrances which do not
have priority over the Lien in favor of the Administrative Agent) or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;


    (f)        which is not finished goods or raw materials or which constitutes
work-in-process, spare or replacement parts, subassemblies, packaging and
shipping material, manufacturing supplies, samples, prototypes, displays or
display items, bill-and-hold goods, goods that are returned or marked for
return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;


    (g)        which is not located in the U.S. or is in transit with a common
carrier from vendors and suppliers;


    (h)        which is located in any location leased by such Borrower unless
the lessor has delivered to the Administrative Agent a Collateral Access
Agreement;


9



    (i)        which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor) and is not evidenced
by a Document, unless such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require; provided, however, that, with respect
to Eligible Inventory located at 8920 Kenamar Drive, Suite 205-206, San Diego,
California 92121, so long as the Collateral Access Agreement for such location
limits the duration of the Administrative Agent’s access rights thereunder to
thirty (30) days, the total value of such Eligible Inventory included in the
Borrowing Base shall not at any time exceed $100,000; and provided, further,
that with respect to Eligible Inventory located at 3800 Lapeer Road, Auburn
Hills, Michigan 48326 (the “Lapeer Road Location”), the Administrative Agent
shall, on the Effective Date, establish a Reserve in an amount equal to three
(3) months rental payments due under the lease with respect to such premises
(the “Lapeer Road Rent Reserve”), whereupon Borrowers may include such Eligible
Inventory in the Borrowing Base for a period of up to sixty (60) days after the
Effective Date; and provided, further, that, in the event that the Borrowers
shall have delivered a fully executed Collateral Access Agreement for the Lapeer
Road Location in form and substance acceptable to Administrative Agent, in its
sole discretion, on or before the expiration of the sixty (60) day period
referred to in the immediately preceding proviso, the Administrative Agent shall
release the Lapeer Road Rent Reserve and the Eligible Inventory located at the
Lapeer Road Location may continue to be included in the Borrowing Base
thereafter; and provided, further, that, in the event that the Borrowers shall
not have delivered a fully executed Collateral Access Agreement for the Lapeer
Road Location in form and substance acceptable to Administrative Agent, in its
sole discretion, on or before the expiration of such sixty (60) day period,
then, upon the expiration of such sixty (60) day period, the Administrative
Agent may elect, in its sole discretion, to either (y) keep the Lapeer Road Rent
Reserve in place, in which case the Eligible Inventory located at the Lapeer
Road Location may continue to be included in the Borrowing Base or (z) release
the Lapeer Road Rent Reserve, in which case the Inventory located at the Lapeer
Road Location shall be ineligible for inclusion in the Borrowing Base;


    (j)        which is being processed offsite at a third party location or
outside processor, or is in-transit to or from said third party location or
outside processor;


    (k)        which is a discontinued product or component thereof;


    (l)        which is the subject of a consignment by such Borrower as
consignor;


    (m)        which is perishable;


    (n)        which contains or bears any intellectual property rights licensed
to such Borrower unless the Borrower may sell or otherwise dispose of such
Inventory without (i) infringing the rights of such licensor, (ii) violating the
terms of the applicable license with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
under the applicable licensing agreement;


    (o)        which is not reflected in a current perpetual inventory report of
such Borrower;


    (p)        for which reclamation rights have been asserted by the seller;


    (q)        which is included in the Export-Related Borrowing Base; or


10



    (r)        which the Administrative Agent otherwise determines, in its
Permitted Discretion, is unacceptable.


        In the event that Inventory which was previously Eligible Inventory
ceases to be Eligible Inventory hereunder, such Borrower or the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate.

        “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

        “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

        “Equity Interests ” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

        “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with a Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

        “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by any Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by any Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

11



        “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

        “Event of Default” has the meaning assigned to such term in Article VII.

        “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) income, franchise or
similar taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by a Borrower
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.17(a).

        “Ex-Im Availability” has the meaning set forth in the Fast Track Export
Loan Agreement.

        “Ex-Im Bank” means the Export-Import Bank of the United States.

        “Ex-Im Documents” means the Borrower Agreement, the Fast Track Export
Loan Agreement, any promissory notes issued pursuant to the Fast Track Export
Loan Agreement, any letter of credit applications or letters of credit issued in
connection with the Fast Track Export Loan Agreement, the Collateral Documents,
the Loan Guaranty, the Fast Track Lender Agreement, the Fast Track Loan
Authorization Agreement, the Intracreditor Subordination and Confirmation, the
Master Guarantee Agreement and all other agreements, instruments, documents and
certificates executed and delivered in connection with any of the foregoing and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered in connection with the
foregoing or the transactions contemplated thereby. Any reference in the
Agreement or any other Loan Document to an Ex-Im Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto.

        “Ex-Im Facility” means the credit facility established by Chase in favor
of the Borrowers pursuant to the Ex-Im Documents.

        “Ex-Im LC Exposure” shall mean “LC Exposure” as such term is defined in
the Fast Track Export Loan Agreement.

        “Ex-Im Obligations” means all loans, advances, debts, expenses, fees,
liabilities and obligations for the performance of covenants, tasks or duties or
for the payment of monetary amounts (whether or not such performance is then
required or contingent, or amounts are liquidated or determinable), including
any accrued interest on any of the foregoing, owing by the Borrowers and each
other Loan Party to Chase, of any kind or nature, present or future, arising in
connection with the Ex-Im Facility.

12



        “Export-Related Borrowing Base” has the meaning assigned to such term in
the Borrower Agreement.

        “Fast Track Export Loan Agreement” means that certain Fast Track Export
Loan Agreement, dated as of February 4, 2008, among the Borrowers and Chase and
acknowledged by JPMorgan Chase Bank, N.A. (Global Trade Services), as the same
may be amended, restated, supplemented or otherwise modified from time to time.

        “Fast Track Lender Agreement” means that certain Fast Track Lender
Agreement, dated as of December 19, 2005, between Ex-Im Bank and Chase, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

        “Fast Track Loan Authorization Agreement” means that certain Fast Track
Loan Authorization Agreement, dated as of January 31, 2008, between Ex-Im Bank
and Chase, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

        “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

        “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of a Borrower.

        “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

        “Foreign Subsidiary” means a Subsidiary that is not a Domestic
Subsidiary.

        “Funding Accounts” has the meaning assigned to such term in Section
4.01(h).

        “GAAP” means generally accepted accounting principles in the United
States of America.

        “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

        “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such

13



Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which Guarantee
is made plus all fees expenses and other similar amounts owing under or with
respect to such Guarantee and (b) the maximum amount for which such Person may
be liable pursuant to the terms of the instrument embodying such Guarantee,
unless such primary obligation and the maximum amount for which such Person may
be liable are not stated or determinable, in which case the amount of such
Guarantee shall be the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

        “Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01.

        “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

        “Holdings” means Energy Conversion Devices, Inc., a Delaware
corporation.

        “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all other similar obligations of
such Person upon which interest charges are customarily paid, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (e) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
obligations under any liquidated earn-out, and (l) any other Off-Balance Sheet
Liability. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

        “Indemnified Taxes” means Taxes other than Excluded Taxes.

        “Interest Election Request” means a request by the Borrower
Representative to convert or continue a Revolving Borrowing in accordance with
Section 2.08.

        “Interest Payment Date” means (a) with respect to any ABR Loan, the
first day of each calendar month and the Maturity Date, and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of

14



such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Maturity Date.

        “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

        “Intracreditor Subordination and Confirmation” means that certain
Intracreditor Subordination and Confirmation, dated as of February 4, 2008,
executed by Chase and acknowledged by JPMorgan Chase Bank, N.A. (Global Trade
Services), the Borrowers and the guarantors signatory thereto, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

        “Inventory” has the meaning assigned to such term in the Security
Agreement.

        “Issuing Bank” means Chase, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

        “Joinder Agreement” has the meaning assigned to such term in Section
5.11.

        “LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).

        “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.

        “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

        “Lenders” means the Persons listed on the Commitment Schedule and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

        “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.

        “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those

15



currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

        “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

        “Line of Business Subsidiary” means any direct or indirect subsidiary,
Affiliate or joint venture of Holdings (other than a Borrower or a subsidiary of
a Borrower) that is primarily engaged in, or an integral part of, the solar
businesses engaged in by the Borrowers and their subsidiaries as of the
Effective Date.

        “Liquidity” means, at any time, the sum of (a) all of the Loan Parties’
cash held in the Liquidity Account or any other account in which the
Administrative Agent shall have a perfected first priority Lien at such time,
plus (b) the market value of all of the Loan Parties’ Liquidity Cash Equivalents
at such time, plus (c) the Liquidity Investment Property existing at such time,
plus (d) Availability at such time.

        “Liquidity Account” means the interest-bearing deposit account
designated Account No. 2331297974 maintained by the Company at Chase, in which
the Administrative Agent shall have a perfected, first priority security
interest.

        “Liquidity Cash Equivalents” means Cash Equivalents in which the
Administrative Agent has a perfected first priority Lien securing the Secured
Obligations.

        “Liquidity Investment Property” means Investment Property (as such term
is defined in the UCC) in an amount and which is otherwise acceptable to the
Administrative Agent, in its sole discretion, and in which the Administrative
Agent has a perfected first priority Lien securing the Secured Obligations.

        “Loan Documents” means this Agreement, any promissory notes issued
pursuant to the Agreement, any Letter of Credit applications, the Collateral
Documents, the Loan Guaranty, and all other agreements, instruments, documents
and certificates identified in Section 4.01 executed and delivered to, or in
favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan

16



Document as the same may be in effect at any and all times such reference
becomes operative.

         “Loan Guarantor” means each Loan Party.

        “Loan Guaranty” means Article X of this Agreement, and each separate
Guarantee (if any), in form and substance satisfactory to the Administrative
Agent, which may be delivered by a Loan Guarantor after the Effective Date, as
each may be amended or modified and in effect from time to time.

        “Loan Parties” means Holdings, the Borrowers, Domestic Subsidiaries (if
any) and any other Person who becomes a party to this Agreement pursuant to a
Joinder Agreement, and their respective successors and assigns.

        “Loans” means the loans and advances made by the Lenders pursuant to
this Agreement, including, Overadvances and Protective Advances.

        “Master Guarantee Agreement” means that certain Master Guarantee
Agreement, dated as of November 1, 2005, by and between Ex-Im Bank and Chase, as
the same may be amended, restated, supplemented, replaced or otherwise modified
from time to time.

        “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrowers and the Subsidiaries that are Loan Parties, taken as a whole, (b) the
ability of any Loan Party to perform any of its obligations under the Loan
Documents to which it is a party, (c) the Collateral, or the Administrative
Agent’s Liens (on behalf of itself and the Lenders) on the Collateral or the
priority of such Liens, or (d) the rights and remedies of the Administrative
Agent, the Issuing Bank or the Lenders thereunder.

        “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of Holdings, the Borrowers and the Subsidiaries in an aggregate
principal amount exceeding $500,000. For purposes of determining Material
Indebtedness, the “obligations” of Holdings, any Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Holdings, such Borrower or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

        “Maturity Date” means February 4, 2013 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof; provided, however, that the foregoing date shall be deemed to be
February 4, 2011 unless on or before July 5, 2010, the Borrowers shall have
delivered evidence satisfactory to the Administrative Agent that the “Maturity
Date” (as that term is defined in the Fast Track Export Loan Agreement) has been
extended to February 4, 2013.

        “Maximum Liability” has the meaning assigned to such term in Section
10.10.

        “Mexican Lease” means that certain Lease Built to Suit Agreement, dated
October 24, 2006, by an among Vesta Baja California, S. de R.L. de C.V., United
Solar Systems de Mexico, S.A. de C.V. and United Solar Ovonic LLC, as the same
may be amended as permitted herein.

         “Moody’s” means Moody’s Investors Service, Inc.

        “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

17



        “Net Orderly Liquidation Value” means, with respect to Inventory,
Equipment or intangibles of any Person, the orderly liquidation value thereof as
determined in a manner acceptable to the Administrative Agent by an appraiser
acceptable to the Administrative Agent, net of all costs of liquidation thereof.

        “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable (as determined
reasonably and in good faith by a Financial Officer).

        “Non-Paying Guarantor” has the meaning assigned to such term in Section
10.11.

        “Obligated Party” has the meaning assigned to such term in Section
10.02.

        “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all LC Exposure, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Loan Parties
to the Lenders or to any Lender, the Administrative Agent, the Issuing Bank or
any indemnified party arising under the Loan Documents.

        “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
or (c) any indebtedness, liability or obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

        “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

        “Overadvance” has the meaning assigned to such term in Section 2.05(a).

        “Participant” has the meaning set forth in Section 9.04.

        “Paying Guarantor” has the meaning assigned to such term in Section
10.11.

        “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

        “Permitted Acquisition” means any Acquisition by any Borrower or any
Subsidiary in a transaction that satisfies each of the following requirements:

18



    (i)        such Acquisition is not a hostile or contested acquisition;


    (ii)        the business acquired in connection with such Acquisition is not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Loan Parties are engaged on the Effective Date and any
business activities that are substantially similar, related, or incidental
thereto;


    (iii)        both before and after giving effect to such Acquisition and the
Loans (if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct in all
material respects (except (i) any such representation or warranty which relates
to a specified prior date and (ii) to the extent the Administrative Agent has
been notified in writing by the Loan Parties that any representation or warranty
is not correct and the Administrative Agent has explicitly waived in writing
compliance with such representation or warranty) and no Default exists or would
result therefrom;


    (iv)        as soon as available, but not less than twenty (20) days prior
to such Acquisition, the Borrower Representative has provided the Administrative
Agent (A) to the extent available any then current term sheet and/or commitment
letter (setting forth in reasonable detail the terms and conditions of such
Acquisition) or, if not available, written notice of such Acquisition (which
shall include a reasonable description of the Acquisition and such other
information and documents as the Administrative Agent shall reasonably request)
and (B) a copy of all business and financial information that is in such Loan
Party’s possession which is reasonably requested by the Lender including pro
forma financial statements, statements of cash flow, and Availability
projections;


    (v)        if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base, the Administrative Agent shall have conducted an audit and field
examination of such Accounts and Inventory to its satisfaction;


    (vi)        after giving effect to such Acquisition, the aggregate purchase
prices paid for all such Permitted Acquisitions under this clause (b) shall not
exceed $25,000,000;


    (vii)        if such Acquisition is an acquisition of the Equity Interests
of a Person incorporated or otherwise organized under the laws of a state of the
United States of America or the District of Columbia, the Acquisition is
structured so that the acquired Person shall become a Subsidiary and a Loan
Party pursuant to the terms of this Agreement;


    (viii)        if such Acquisition is an acquisition of assets, the
Acquisition is structured so that a Borrower or a Subsidiary shall acquire such
assets;


    (ix)        if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;


    (x)        no Loan Party shall, as a result of or in connection with any
such Acquisition, assume or incur any direct or contingent liabilities (whether
relating to


19



environmental, tax, litigation, or other matters) that could reasonably be
expected to have a Material Adverse Effect;


    (xi)        in connection with an Acquisition of the Equity Interests of any
Person, all Liens on property of such Person shall be terminated unless and to
the extent they are permitted by Section 6.02(e) or unless the Administrative
Agent in its sole discretion consents otherwise, and in connection with an
Acquisition of the assets of any Person, all Liens on such assets shall be
terminated unless and to the extent they are permitted by Section 6.02(e); and


    (xii)        Borrower Representative shall certify (and provide the
Administrative Agent with a pro forma calculation in form and substance
reasonably satisfactory to the Administrative Agent) to the Lender that, after
giving effect to the completion of such Acquisition, Liquidity will not be less
than $15,000,000 on a pro forma basis.


        “Permitted Discretion” means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.

         “Permitted Encumbrances” means:

    (a)        Liens imposed by law for taxes that are not yet due, as to which
the grace period, if any, has not yet expired, or are being contested in
compliance with Section 5.04;


    (b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other similar Liens imposed by law, arising in the ordinary course of
business and securing obligations (i) that are not overdue by more than 30 days
(or any longer grace period available under law with respect to the applicable
underlying obligation) or (ii) are being contested in good faith by appropriate
proceedings and with respect to which reserves are being maintained in
accordance with GAAP;


    (c)        Liens of landlords or mortgagees of landlords on any assets of
the Borrowers or any Subsidiary arising by operation of law or pursuant to the
terms of real property leases or mortgages entered into in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
(or any longer grace period available under law with respect to, or under the
terms of, the applicable underlying obligation), but only if (i) such Liens do
not or would not (including as a result of the execution of a Collateral Access
Agreement) have priority over the Liens on the Collateral in favor of the
Administrative Agent, and (ii) Collateral Access Agreements shall have been
executed and delivered to the Administrative Agent by such landlords or
mortgagees to the extent Collateral is located at or on the premises covered by
the applicable lease or mortgage;


    (d)        Liens of customs brokers or broker/dealers on any assets of the
Borrowers or any Subsidiary arising by operation of law or pursuant to the terms
of contracts entered into in the ordinary course of business and securing
obligations that are not overdue by more than 30 days (or any longer grace
period available under law with respect to, or under the terms of, the
applicable underlying obligation), but only if such Liens do not or would not
have priority over the Liens on the Collateral in favor of the Administrative
Agent;


    (e)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


20



    (f)        deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, and statutory or contractual bankers’ liens
on monies held in bank accounts, in each case in the ordinary course of
business;


    (g)        judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and


    (h)        minor imperfections of title to real property and easements,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrowers and the Subsidiaries taken as a whole;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than with respect to Liens of mortgagees under
mortgage loans referred to in clause (c) above).

        “Permitted Holdings Capital Markets Indebtedness” means unsecured
Indebtedness issued or incurred by Holdings after the Effective Date pursuant to
one or more capital markets transactions, in each case to the extent the terms
and conditions of which shall have been consented to in writing by the
Administrative Agent prior to the issuance or incurrence thereof (which consent
shall not be unreasonably withheld or delayed).

         “Permitted Investments” means:

    (a)        direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;


    (b)        investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;


    (c)        investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;


    (d)        fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;


    (e)        money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and


    (f)        mutual funds investing solely in one or more of the Permitted
Investments described in clauses (a) through (e) above.


21



        “Permitted Term Indebtedness” means term Indebtedness issued or incurred
by a Borrower as to which all of the following criteria shall have been
satisfied:

    (a)        such Indebtedness is unsecured, or if secured, the Liens of the
lender(s) thereof do not and will not extend to cover any Collateral;


    (b)        at the time of the issuance or incurrence thereof, no Default or
Event of Default has occurred and is continuing or would arise as a result of
such issuance or incurrence;


    (c)        simultaneously with the incurrence or issuance thereof, the
lender(s) of such Indebtedness, the Administrative Agent, the Lenders, the
applicable Borrower, each other applicable Loan Party and each other appropriate
Person shall have entered into a subordination/intercreditor agreement
containing terms and provisions satisfactory to the Administrative Agent, in its
sole discretion; and


    (d)        prior to the issuance or incurrence thereof, the Administrative
Agent shall have consented in writing to the terms and provisions of such
Indebtedness (including, without limitation, the amount thereof), which consent
shall not be unreasonably withheld or delayed.


        “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

        “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which any
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

         “Prepayment Event” means:

    (a)        any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of any Borrower or any
Subsidiary, other than dispositions described in Section 6.05(a), having a fair
value immediately prior to such sale transfer or disposition equal to or greater
than $500,000; or


    (b)        any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any (i)
Inventory of any Borrower or any Subsidiary or (ii) other property or asset of
any Borrower or any Subsidiary with a fair value immediately prior to such event
equal to or greater than $500,000; or


    (c)        the issuance by any Borrower or any Subsidiary that is a Loan
Party of any Equity Interests, or the receipt by any Borrower or any Subsidiary
that is a Loan Party of any capital contribution (other than those made pursuant
to Section 6.04(c)(C); or


    (d)        the incurrence by any Borrower or any Subsidiary of any
Indebtedness, other than Indebtedness permitted under Section 6.01.


        “Prime Rate” means the rate of interest per annum publicly announced
from time to time by Chase as its prime rate at its offices at 270 Park Avenue
in New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

        “Projections” has the meaning assigned to such term in Section 5.01(f).

22



        “Protective Advance” has the meaning assigned to such term in Section
2.04.

        “Register” has the meaning set forth in Section 9.04.

        “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

        “Report” means reports prepared by the Administrative Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the Borrowers’ assets from information furnished by or on behalf
of the Borrowers, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the Administrative Agent.

        “Required Lenders” means, at any time, Lenders having Credit Exposure
and unused Commitments representing more than 51% of the sum of the total Credit
Exposure and unused Commitments at such time; provided that, as long as there
are only two Lenders, Required Lenders shall mean both Lenders.

        “Requirement of Law” means, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

        “Reserves” means any and all reserves which the Administrative Agent
deems necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, reserves for rent at locations leased by any Loan
Party and for consignee’s, warehousemen’s and bailee’s charges, reserves for
dilution of Accounts, reserves for Inventory shrinkage, reserves for customs
charges and shipping charges related to any Inventory in transit, reserves for
Swap Obligations, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments, and other governmental charges) with respect to the Collateral or
any Loan Party.

        “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
Holdings, the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in Holdings, the Company or any
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in Holdings, the Company or any Subsidiary.

        “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Overadvances hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Revolving Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Revolving Commitment, as

23



applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $30,000,000.

        “Revolving Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time, plus an amount equal to its Applicable Percentage of
the aggregate principal amount of Overadvances outstanding at such time.

        “Revolving Lender” means, as of any date of determination, a Lender with
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.

        “Revolving Loan” means a Loan made pursuant to Section 2.01.

        “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

        “Secured Obligations” means all Obligations, together with all (i)
Banking Services Obligations and (ii) Swap Obligations owing to one or more
Lenders or their respective Affiliates; provided that at or prior to the time
that any transaction relating to such Swap Obligation is executed, the Lender
party thereto (other than Chase) shall have delivered written notice to the
Administrative Agent that such a transaction has been entered into and that it
constitutes a Secured Obligation entitled to the benefits of the Collateral
Documents.

        “Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, between the Loan Parties and the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, and any
other pledge or security agreement entered into, after the date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document), or any other Person, as the same may be amended, restated or
otherwise modified from time to time.

        “Settlement” has the meaning assigned to such term in Section 2.05(c).

        “Settlement Date” has the meaning assigned to such term in Section
2.05(c).

        “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

        “Subordinated Indebtedness” of a Person means any Indebtedness of such
Person the payment of which is subordinated to payment of the Secured
Obligations to the reasonable written satisfaction of the Administrative Agent.

        “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which

24



would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date, as well as any other corporation, limited liability
company, partnership, association or other entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

        “Subsidiary” means (i) any direct or indirect subsidiary of a Borrower
or (ii) a Line of Business Subsidiary. For the avoidance of doubt, subsidiaries,
Affiliates and joint ventures of Holdings that are not also (y) subsidiaries of
a Borrower or (z) Line of Business Subsidiaries shall not constitute
Subsidiaries for any purposes hereunder (or any other Loan Documents) and,
accordingly, shall be free from any restrictions or obligations imposed
hereunder (or under any other Loan Documents) on or in respect of Subsidiaries.

        “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrowers or the Subsidiaries shall be a Swap Agreement.

        “Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.

        “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

        “Total Availability” means, as at any time, the sum of the Availability
at such time plus the Ex-Im Availability at such time.

        “Transactions” means the execution, delivery and performance by the
Borrowers of this Agreement, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.

        “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Alternate
Base Rate.

        “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of Ohio or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

        “Unliquidated Obligations” means, at any time, any Secured Obligations
(or portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii)

25



any other obligation (including any guarantee) that is contingent in nature at
such time; or (iii) an obligation to provide collateral to secure any of the
foregoing types of obligations.

        “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

        SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

        SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

        SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower Representative notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

ARTICLE II

The Credits

        SECTION 2.01. Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment or (ii) the total Revolving Exposures exceeding the lesser
of (x) the sum of the total Revolving Commitments or (y) the Borrowing Base,
subject to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances and Overadvances

26



pursuant to the terms of Section 2.04 and 2.05. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Revolving Loans.

        SECTION 2.02. Loans and Borrowings.   (a)    Each Loan shall be made as
part of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class. Any Protective Advance and any Overadvance shall be made in
accordance with the procedures set forth in Section 2.04 and 2.05.

        (b)    Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower
Representative may request in accordance herewith, provided that all Borrowings
made on the Effective Date must be made as ABR Borrowings but may be converted
into Eurodollar Borrowings in accordance with Section 2.08. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

        (c)     At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $250,000 and not less than $250,000. ABR Revolving
Borrowings may be in any amount. Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of 6 Eurodollar Borrowings outstanding.

        (d)    Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

        SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) in a form
approved by the Administrative Agent and signed by the Borrower Representative
or by telephone (a) in the case of a Eurodollar Borrowing, not later than noon,
Chicago time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than noon, Chicago time, on the
date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 9:00 a.m., Chicago
time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower Representative.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01:

(i)         the name of the applicable Borrower;


(ii)         the aggregate amount of the requested Borrowing and a breakdown of
the separate wires comprising such Borrowing;


(iii)         the date of such Borrowing, which shall be a Business Day;


(iv)         whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and


(v)         in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period.”


27



If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

        SECTION 2.04. Protective Advances.  (a)    Subject to the limitations
set forth below, the Administrative Agent is authorized by the Borrowers and the
Lenders, from time to time in the Administrative Agent’s sole discretion (but
shall have absolutely no obligation to), to make Loans to the Borrowers, on
behalf of all Lenders, which the Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (iii)
to pay any other amount chargeable to or required to be paid by the Borrowers
pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including costs, fees, and expenses as described in Section 9.03) and
other sums payable under the Loan Documents (any of such Loans are herein
referred to as “Protective Advances”); provided that, the aggregate amount of
Protective Advances outstanding at any time shall not at any time exceed
$3,000,000; and provided further that, the aggregate amount of outstanding
Protective Advances plus the aggregate Revolving Exposure shall not exceed the
aggregate Revolving Commitments. Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied. The
Protective Advances shall be secured by the Liens in favor of the Administrative
Agent in and to the Collateral and shall constitute Obligations hereunder. All
Protective Advances shall be ABR Borrowings. At any time that there is
sufficient Availability and the conditions precedent set forth in Section 4.02
have been satisfied, the Administrative Agent may request the Revolving Lenders
to make a Revolving Loan to repay a Protective Advance. At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).

        (b)     Upon the making of a Protective Advance by the Administrative
Agent(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.

        SECTION 2.05. Overadvances; Settlement.  (a)    Any provision of this
Agreement to the contrary notwithstanding, at the request of the Borrower
Representative, the Administrative Agent may in its sole discretion (but with
absolutely no obligation), make Revolving Loans to the Borrowers, on behalf of
the Revolving Lenders, in amounts that exceed Availability (any such excess
Revolving Loans are herein referred to collectively as “Overadvances”); provided
that, no Overadvance shall result in a Default due to Borrowers’ failure to
comply with Section 2.01 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance. In addition, Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied. All
Overadvances shall constitute ABR Borrowings. The authority of the
Administrative Agent to make Overadvances is limited to an aggregate amount not
to exceed $3,000,000 at any time. No Overadvance may remain outstanding for more
than thirty days and

28



no Overadvance shall cause any Revolving Lender’s Revolving Exposure to exceed
its Revolving Commitment.

        (b)     Upon the making of an Overadvance (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Overadvance), each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Overadvance in
proportion to its Applicable Percentage of the Revolving Commitment. The
Administrative Agent may, at any time, require the Revolving Lenders to fund
their participations. From and after the date, if any, on which any Revolving
Lender is required to fund its participation in any Overadvance purchased
hereunder, the Administrative Agent shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent in respect
of such Loan.

        (c)     The Administrative Agent shall request settlement (a
“Settlement”) with the Revolving Lenders on at least a weekly basis or on any
date that the Administrative Agent elects, by notifying the Revolving Lenders of
such requested Settlement by facsimile, telephone, or e-mail no later than 12:00
noon Chicago time on the date of such requested Settlement (the “Settlement
Date”). Each Revolving Lender shall transfer the amount of such Revolving
Lender’s Applicable Percentage of the outstanding principal amount of the
applicable Loan with respect to which Settlement is requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Revolving Loans made by the
Administrative Agent and shall constitute Revolving Loans of such Revolving
Lenders. If any such amount is not transferred to the Administrative Agent by
any Revolving Lender on such Settlement Date, the Administrative Agent shall be
entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.07.

        SECTION 2.06. Letters of Credit.  (a)    General. Subject to the terms
and conditions set forth herein, the Borrower Representative may request (and
subject always to the terms and conditions hereof, the Issuing Bank shall issue)
the issuance of Letters of Credit for its own account or for the account of
Holdings or another Borrower, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrowers
to, or entered into by the Borrowers with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

        (b)     Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (prior to 9:00 am,
Chicago time, at least three Business Days prior to the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the applicable Borrower also
shall submit a letter of credit application on the Issuing Bank’s standard

29



form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure plus the Ex-Im LC Exposure
shall not exceed $10,000,000 and (ii) the total Revolving Exposures shall not
exceed the lesser of the total Revolving Commitments and the Borrowing Base.

        (c)     Expiration Date. Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

        (d)     Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Revolving Lenders, the
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrowers for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

        (e)     Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrowers shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 11:00 a.m., Chicago time, on the date that
such LC Disbursement is made, if the Borrowers Representative shall have
received notice of such LC Disbursement prior to 9:00 a.m., Chicago time, on
such date, or, if such notice has not been received by the Borrower
Representative prior to such time on such date, then not later than 11:00 a.m.,
Chicago time, on (i) the Business Day that the Borrower Representative receives
such notice, if such notice is received prior to 9:00 a.m., Chicago time, on the
day of receipt, or (ii) the Business Day immediately following the day that the
Borrower Representative receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Revolving Borrowing
in an equivalent amount and, to the extent so financed, the Borrowers’
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing. If the Borrowers fail to make such payment
when due, the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from the Borrowers in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrowers, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to

30



reimburse the Issuing Bank, then to such Lenders and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrowers of their obligation to reimburse such
LC Disbursement.

        (f)     Obligations Absolute. The Borrowers’ joint and several
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by any Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

        (g)     Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

        (h)    Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrowers fail to

31



reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(d) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

        (i)     Replacement of the Issuing Bank. The Issuing Bank may be
replaced at any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

        (j)     Cash Collateralization. If any Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 66-2/3% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrowers hereby grant
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made, to the extent practicable and at the option and sole discretion
of the Administrative Agent and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 66-2/3% of the total LC Exposure), be applied
to satisfy other Secured Obligations. If the Borrowers are required to provide
an amount of cash collateral hereunder as a result of the occurrence of a
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three Business Days after all such Defaults have been
cured or waived.

        SECTION 2.07.Funding of Borrowings.  (a)    Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage. The

32



Administrative Agent will make such Loans available to the Borrower
Representative by promptly crediting the amounts so received, in like funds, to
the Funding Account(s); provided that ABR Revolving Loans made to finance the
reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank and (ii) a Protective
Advance or an Overadvance shall be retained by the Administrative Agent.

        (b)     Unless the Administrative Agent shall have received notice from
a Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the interest rate applicable to ABR Loans (such
amount being the “Funding Settlement Amount”). If such Lender pays such Funding
Settlement Amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing and the Borrowers shall be
relieved of their obligation to make such payment of the Funding Settlement
Amount; provided that, in no event shall Borrowers be relieved of their
obligation to repay any Loans made or deemed made hereunder.

        SECTION 2.08. Interest Elections.   (a)    Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
Representative may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Revolving Borrowing,
may elect Interest Periods therefor, all as provided in this Section. The
Borrower Representative may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Overadvances or Protective Advances,
which may not be converted or continued.

    (b)        To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrowers were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Borrower Representative.


    (c)        Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:


    (i)        the Borrower and the Borrowing to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);


33



    (ii)        the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;


    (iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


    (iv)        if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

    (d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

    (e)        If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if a Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower
Representative, then, so long as a Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

        SECTION 2.09. Termination, Reduction and Increase of
Commitments.  (a)    Unless previously terminated, all Commitments shall
terminate on the Maturity Date.

    (b)        The Borrowers may at any time terminate the Commitments upon (i)
the payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any Letters of Credit, (ii) the cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent) equal to 105% of the
LC Exposure as of such date), and (iii) the payment in full of all reimbursable
expenses and other Obligations together with accrued and unpaid interest
thereon.

    (c)        The Borrowers may from time to time reduce the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000, (ii) the Borrowers shall not reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10, the sum of the Revolving Exposures would exceed
the lesser of the total Revolving Commitments and the Borrowing Base, and (iii)
the Borrowers shall be entitled to only three (3) such reductions per calendar
year.

    (d)        The Borrower Representative shall notify the Administrative Agent
of any election to terminate or reduce the Commitments under paragraph (b) or
(c) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by

34



the Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower Representative (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

    (e)        The Borrowers shall have the right to request that the Revolving
Commitment be increased by up to $10,000,000 by obtaining additional Revolving
Commitments, either from one or more of the Lenders or another lending
institution. Such request shall be in writing and delivered to the
Administrative Agent whereupon the Administrative Agent shall notify the Lenders
of such request. Any such request shall be subject to approval of the Required
Lenders, in their sole discretion. The Required Lenders may withhold their
approval of such request for any or no reason. In no event shall any Lender be
obligated to honor any such request by the Borrowers. In the event that any such
request is approved by the Required Lenders, such increase in the Revolving
Commitments shall be subject to terms and conditions deemed appropriate by the
Administrative Agent, in its sole discretion.

        SECTION 2.10. Repayment and Amortization of Loans; Evidence of
Debt.  (a)    The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, (ii) to the Administrative
Agent the then unpaid amount of each Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent, and (iii) to the
Administrative Agent the then unpaid principal amount of each Overadvance on the
earlier of the Maturity Date and the day after demand by the Administrative
Agent.

    (b)        At all times that full cash dominion is in effect pursuant to
Section 7.3 of the Security Agreement, on each Business Day, the Administrative
Agent shall apply all funds credited to the Collection Account the previous
Business Day (whether or not immediately available) first to prepay any
Protective Advances and Overadvances that may be outstanding, and second to
prepay the Revolving Loans and to cash collateralize outstanding LC Exposure.

    (c)        Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

    (d)        The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

    (e)        The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

    (f)        Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such

35



promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

        SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (f) of this Section.

    (b)        Except for Overadvances permitted under Section 2.05, in the
event and on such occasion that the total Revolving Exposure exceeds the lesser
of (A) the aggregate Revolving Commitments or (B) the Borrowing Base, the
Borrowers shall prepay the Revolving Loans and/or LC Exposure in an aggregate
amount equal to such excess.

    (c)        In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Borrower or any Domestic Subsidiary in respect
of any Prepayment Event, the Borrowers shall, within five (5) Business Days
after such Net Proceeds are received by either Borrower or such Domestic
Subsidiary, prepay the Obligations as set forth in Section 2.11(e) below in an
aggregate amount equal to 100% of such Net Proceeds.

    (d)        [Reserved]

    (e)        All such amounts pursuant to Section 2.11(c) shall be applied,
first to prepay any Protective Advances and Overadvances that may be
outstanding, and second to prepay the Revolving Loans without a corresponding
reduction in the Revolving Commitment and to cash collateralize outstanding LC
Exposure.

    (f)        The Borrower Representative shall notify the Administrative Agent
by telephone (confirmed by facsimile) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Revolving Borrowing, not later than 10:00
a.m., Chicago time, three Business Days before the date of prepayment, or (ii)
in the case of prepayment of an ABR Revolving Borrowing, not later than 10:00
a.m., Chicago time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

        SECTION 2.12. Fees. (a)  The Borrowers agree to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the per annum rate of 0.20% on the average daily amount of the
Available Revolving Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which the Lenders’
Revolving Commitments terminate. Accrued commitment fees shall be payable in
arrears on the first day of each calendar month and on the date on which the
Revolving Commitments terminate, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed.

36



    (b)        The Borrowers agree to pay (i) to the Administrative Agent for
the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the Applicable Rate
on the average daily amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.25% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the first day
of each calendar month following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.

        (c)  The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

    (d)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

        SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

        (b)  The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

    (c)        Each Protective Advance and each Overadvance shall bear interest
at the Alternate Base Rate plus the Applicable Rate for Revolving Loans plus 2%.

    (d)        Notwithstanding the foregoing, during the occurrence and
continuance of a Default, the Administrative Agent or the Required Lenders may,
at their option, by notice to the Borrower Representative (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.02 requiring the consent of “each Lender affected thereby” for
reductions in interest rates), declare that (i) all Loans shall bear interest at
2% plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount outstanding
hereunder, such amount shall accrue at 2% plus the rate applicable to such fee
or other obligation as provided hereunder.

    (e)        Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other

37



than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

    (f)        All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed. The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

        SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

    (a)        the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or


    (b)        the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing.

        SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

    (i)        impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or


    (ii)        impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

38



    (b)        If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

    (c)        A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

    (d)        Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

        SECTION 2.16. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked hereunder and
is revoked in accordance herewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower Representative pursuant to Section 2.19, then, in
any such event, the Borrowers shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof. Notwithstanding the foregoing or any other
term hereof, so long as no Default shall exist, the Borrowers shall not be
required

39



to make any prepayment of a Eurodollar Borrowing pursuant to Sections 2.10(b)
and 2.11(c) until the last day of the applicable interest period so long as an
amount equal to such prepayment is deposited by the Borrowers into a cash
collateral account with the Administrative Agent and applied to such prepayment
on the last day of such Interest Period.

        SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrowers hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrowers shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrowers shall make
such deductions and (iii) the Borrowers shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

    (b)        In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

    (c)        The Borrowers shall jointly and severally indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrowers hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower Representative by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

    (d)        As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Governmental Authority, the Borrower
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

    (e)        Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which any
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower
Representative (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower
Representative as will permit such payments to be made without withholding or at
a reduced rate.

    (f)        If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section 2.17, it shall
pay over such refund to the Borrowers (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this Section
2.17 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender that
are reasonably incurred and directly related to such payment and without
interest (other than any interest paid

40



by the relevant Governmental Authority with respect to such refund); provided,
that the Borrowers, upon the request of the Administrative Agent or such Lender,
agree to repay the amount paid over to the Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrowers or any other Person.

        SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 120 South LaSalle
Street, Chicago, Illinois, except payments to be made directly to the Issuing
Bank as expressly provided herein and except that payments pursuant to Sections
2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars. At all times that full cash dominion is in
effect pursuant to Section 7.3 of the Security Agreement, solely for purposes of
determining the amount of Loans available for borrowing purposes, checks (in
addition to immediately available funds applied pursuant to Section 2.10(b))
from collections of items of payment and proceeds of any Collateral shall be
applied in whole or in part against the Obligations, on the Business Day after
receipt, subject to actual collection.

(b)     Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account when
full cash dominion is in effect (which shall be applied in accordance with
Section 2.10(b)) or (ii) after a Default has occurred and is continuing and the
Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrowers (other than in connection with Banking Services
or Swap Obligations), second, to pay any fees or expense reimbursements then due
to the Lenders from the Borrowers (other than in connection with Banking
Services or Swap Obligations), third, to pay interest due in respect of the
Overadvances and Protective Advances, fourth, to pay the principal of the
Overadvances and Protective Advances, fifth, to pay interest then due and
payable on the Loans (other than the Overadvances and Protective Advances)
ratably, sixth, to prepay principal on the Loans (other than the Overadvances
and Protective Advances) and unreimbursed LC Disbursements ratably, seventh, to
pay an amount to the Administrative Agent equal to one hundred five percent
(105%) of the aggregate undrawn face amount of all outstanding Letters of Credit
and the aggregate amount of any unpaid LC Disbursements, to be held as cash
collateral for such Obligations, eighth, to payment of any amounts owing with
respect to Banking Services and Swap Obligations, and ninth, to the payment of
any other Secured Obligation due to the Administrative Agent or any Lender by
the Borrowers. Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower Representative, or unless a
Default is in existence, neither the Administrative Agent nor any Lender shall
apply any payment which it receives to any Eurodollar Loan of a Class, except
(a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan

41



or (b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any such event, the Borrowers shall pay the
break funding payment required in accordance with Section 2.16 (subject to the
final sentence of such Section). The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.

(c)     At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrower Representative pursuant to Section 2.03 or a deemed request as provided
in this Section or may be deducted from any deposit account of any Borrower
maintained with the Administrative Agent. Each Borrower hereby irrevocably
authorizes (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agrees that all such
amounts charged shall constitute Loans (including Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Administrative Agent to charge any deposit account of
any Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

    (d)        If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrowers or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

    (e)        Unless the Administrative Agent shall have received notice from
the Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank

42



with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

    (f)        If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations hereunder until all such unsatisfied obligations are
fully paid.

        SECTION 2.19. Mitigation Obligations; Replacement of Lenders. If any
Lender requests compensation under Section 2.15, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then:

    (a)        such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (and the Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment);

    (b)        the Borrowers may, at their sole expense and effort, require such
Lender or any Lender that defaults in its obligation to fund Loans hereunder
(herein, a “Departing Lender”), upon notice to the Departing Lender and the
Administrative Agent, to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent (and if a Revolving
Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) the Departing Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Departing Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.

        SECTION 2.20. Returned Payments. If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender. The provisions of this Section 2.20 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.20 shall survive the
termination of this Agreement.

43



ARTICLE III

Representations and Warranties

        Each Loan Party represents and warrants to the Lenders that:

        SECTION 3.01. Organization; Powers. Each of the Loan Parties and each of
the Subsidiaries is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where the failure to
be so qualified could reasonably be expected to result in a Material Adverse
Effect.

        SECTION 3.02. Authorization; Enforceability. The Transactions are within
each Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

        SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of the Subsidiaries, (c)
will not violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any of the Subsidiaries or its assets,
the violation or default under which could reasonably be expected to have a
Material Adverse Effect, or give rise to a right thereunder to require any
material payment to be made by any Loan Party or any of the Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of the Subsidiaries, except Liens created pursuant to the
Loan Documents.

        SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders (i) Holdings’ consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended June 30, 2007, reported on by Grant Thornton LLP,
independent public accountants, and (ii) Borrowers’ unaudited consolidating
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended June 30, 2007, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

    (b)        No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since June 30, 2007.

        SECTION 3.05. Properties. (a) As of the date of this Agreement, Schedule
3.05 sets forth the address of each parcel of real property that is owned or
leased by each Loan Party. Each of such

44



leases and subleases is valid and enforceable in accordance with its terms and
is in full force and effect in all material respects, and no default by any Loan
Party party thereto or, to the knowledge of the Loan Parties, any other party
thereto, under any such lease or sublease exists. Each of the Loan Parties and
the Subsidiaries has good and indefeasible title to, or valid leasehold
interests in, all its (i) material real and personal property (other than the
Collateral), and (ii) Collateral, free of all Liens other than those permitted
by Section 6.02.

    (b)        Each Loan Party and each of the Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property materially necessary to its business as currently conducted, and the
use thereof by the Loan Parties and the Subsidiaries does not infringe in any
material respect upon the rights of any other Person, and the Loan Parties’
rights thereto are not subject to any licensing agreement or similar
arrangement.

        SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting the Loan Parties or any of the Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.

        (b)  Except for the Disclosed Matters (i) no Loan Party nor any of the
Subsidiaries has received notice of any claim with respect to any material
Environmental Liability or knows of any basis for any material Environmental
Liability and (ii) and except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Loan Party nor any of the Subsidiaries (1) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (2) has become subject to any Environmental Liability, in each case where
such failure to comply or such Environmental Liability could reasonably be
expected to result in a Material Adverse Effect.

        (c)  Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

        SECTION 3.07. Compliance with Laws and Agreements. Each Loan Party and
the Subsidiaries is in compliance with all Requirements of Law applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

        SECTION 3.08. Investment Company Status. No Loan Party nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

        SECTION 3.09. Taxes. Each Loan Party and each of the Subsidiaries has
timely filed or caused to be filed all Federal income tax returns and other
material tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except Taxes that
are being contested in good faith by appropriate proceedings and for which such
Loan Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves to the extent required by GAAP. No tax liens have been filed
and no claims are being asserted with respect to any such Taxes, except those
tax liens (y) that are being contested in good faith by appropriate proceedings
and for which such Loan Party or such Subsidiary, as applicable, has set aside
on its books adequate reserves to the extent required by GAAP, or (z) that have
been paid or otherwise satisfied and which are to be released as a result
thereof.

45



        SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of all such underfunded Plans.

        SECTION 3.11. Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.

        SECTION 3.12. Material Agreements. All material agreements and contracts
to which any Loan Party is a party or is bound are listed on Schedule 3.12. No
Loan Party is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in (i) any material agreement
to which it is a party or (ii) any agreement or instrument evidencing or
governing Material Indebtedness.

        SECTION 3.13. Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) each Loan Party will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

        SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Effective
Date. As of the Effective Date, all premiums in respect of such insurance
required to be maintained hereunder and under the other Loan Documents have been
paid. The Borrowers and Holdings believe that the insurance maintained by or on
behalf of the Loan Parties is adequate.

46



        SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth
as of the date hereof (a) a correct and complete list of the name and
relationship to Holdings and the Borrowers of each and all of the Borrowers and
the Subsidiaries, (b) a true and complete listing of each class of each of the
Loan Parties’ authorized Equity Interests, of which all of such issued and
outstanding shares are (to the extent such concepts are relevant with respect to
such Equity Interests) validly issued, outstanding, fully paid and
non-assessable, and each class of each of the Loan Parties’ (other than
Holdings) authorized Equity Interests are owned beneficially and of record by
the Persons identified on Schedule 3.15, and (c) the type of entity of each Loan
Party and each of the Subsidiaries.

        SECTION 3.16. Security Interest in Collateral. With respect to
Collateral the granting and perfection of a Lien on which is governed by the
UCC, the provisions of this Agreement and the other Loan Documents create legal
and valid Liens on all the Collateral described therein in favor of the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law, (b) Liens in respect of
the Ex-Im Obligations and (c) Liens perfected only by possession or control
(including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession or control
of such Collateral (or otherwise complied with certificate of title laws).

        SECTION 3.17. Employment Matters. There are no strikes, lockouts or
slowdowns against any Loan Party or any Subsidiary pending or, to the knowledge
of Holdings or the Borrowers, threatened, in each case that could reasonably be
expected to result in a Material Adverse Effect. The hours worked by and
payments made to employees of the Borrowers and the Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with such matters. All payments due from any
Loan Party or any Subsidiary, or for which any claim may be made against any
Loan Party or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the Loan Party or such Subsidiary, except, in the case of
benefits, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

        SECTION 3.18. Affiliate Transactions. Except (i) for transactions
expressly permitted by Section 6.09 and (ii) as set forth on Schedule 3.18, as
of the date of this Agreement, there are no existing or proposed agreements,
arrangements, understandings, or transactions between any Borrower and any of
the officers, members, managers, directors, stockholders, parents, other
interest holders, employees, or Affiliates (other than Subsidiaries) of any
Borrower or any members of their respective immediate families, and none of the
foregoing Persons (other than Holdings) are directly or indirectly indebted to
or have any direct or indirect ownership, partnership, or voting interest in any
Affiliate of any Borrower or any Person with which any Borrower has a business
relationship or which competes with any Borrower.

        SECTION 3.19. Common Enterprise. The successful operation and condition
of each of the Loan Parties is dependent on the continued successful performance
of the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit, directly and indirectly, from (i) successful operations of each of the
other Loan Parties and (ii) the credit extended by the Lenders to the Borrowers
hereunder, both in their separate capacities and as members of the group of
companies. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

47



ARTICLE IV

Conditions

        SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

    (a)        Credit Agreement and Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and a written opinion of the
Loan Parties’ counsel, addressed to the Administrative Agent, the Issuing Bank
and the Lenders in substantially the form of Exhibit B.


    (b)        Financial Statements and Projections. To the extent not publicly
available, the Lenders shall have received (i) audited consolidated financial
statements of the Loan Parties for the 2005 and 2006 fiscal years, (ii)
unaudited interim consolidated financial statements of the Loan Parties for each
fiscal month and quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in
the reasonable judgment of the Administrative Agent, reflect any material
adverse change in the consolidated financial condition of the Loan Parties and
(iii) satisfactory projections through 2009.


    (c)        Closing Certificates; Certified Certificate of Incorporation;
Good Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.


    (d)        No Default Certificate. The Administrative Agent shall have
received a certificate, signed by the chief financial officer of each Loan
Party, on the initial Borrowing date (i) stating that no Default has occurred
and is continuing, (ii) stating that the representations and warranties
contained in Article III are true and correct in all material respects as of
such date, and (iii) certifying any other factual matters as may be reasonably
requested by the Administrative Agent.


    (e)        Fees. The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees


48



and expenses of legal counsel), on or before the Effective Date. All such
amounts will be paid with proceeds of Loans made on the Effective Date and will
be reflected in the funding instructions given by the Borrower Representative to
the Administrative Agent on or before the Effective Date.


    (f)        Lien Searches. The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions where assets of the
Loan Parties are located, and such search shall reveal no liens on any of the
assets of the Loan Parties except for liens permitted by Section 6.02 or
discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation satisfactory to the Administrative Agent.


    (g)        [Reserved]


    (h)        Funding Accounts. The Administrative Agent shall have received a
notice setting forth the deposit account(s) of the Borrowers (the “Funding
Accounts”) to which the Lender is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.


    (i)        Customer List. The Administrative Agent shall have received a
true and complete Customer List.


    (j)        Collateral Access and Control Agreements. The Administrative
Agent shall have received each (i) Collateral Access Agreement required to be
provided pursuant to Section 4.13 of the Security Agreement and (ii) Deposit
Account Control Agreement required to be provided pursuant to Section 4.14 of
the Security Agreement.


    (k)        Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer.


    (l)        Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate which calculates the Borrowing Base as of
the end of the Business Day immediately preceding the Effective Date.


    (m)        Closing Availability. After giving effect to all Borrowings to be
made on the Effective Date and the issuance of any Letters of Credit on the
Effective Date and payment of all fees and expenses due hereunder, and with all
of the Loan Parties’ indebtedness, liabilities, and obligations current, the
Borrowers’ Availability shall not be less than $7,500,000.


    (n)        Collateral Examination. The Administrative Agent shall have
completed field and other examinations of the Collateral, and received
appraisals of the Collateral, the results of each of which shall be satisfactory
in form and substance satisfactory to the Administrative Agent.


(o) [Reserved]

    (p)        Filings, Registrations and Recordings. Each document (including
any Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.


49



    (q)        Insurance. The Administrative Agent shall have received evidence
of insurance coverage in form, scope, and substance reasonably satisfactory to
the Administrative Agent and otherwise in compliance with the terms of
Section 5.09 and Section 4.12 of the Security Agreement.


    (r)        Letter of Credit Application. The Administrative Agent shall have
received a properly completed letter of credit application if the issuance of a
Letter of Credit will be required on the Effective Date.


    (s)        Ex-Im Documents. The Administrative Agent shall have received
duly executed copies of all Ex-Im Documents, which documents shall be in form
and substance satisfactory to the Administrative Agent and shall be certified as
true, correct and complete by the Borrower Representative.


    (t)        Liquidity Deposit. The Administrative Agent shall have received
evidence satisfactory to the Administrative Agent that the Borrowers have
deposited at least $10,000,000 in cash into the Liquidity Account.


    (u)        Other Documents. The Administrative Agent shall have received
such other documents as the Administrative Agent, the Issuing Bank, any Lender
or their respective counsel may have reasonably requested.


The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 2:00 p.m., Chicago time, on February 4, 2008 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

        SECTION 4.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

    (a)        The representations and warranties of the Loan Parties set forth
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except for representations and warranties made as of a specific
date, which shall be true and correct in all material respects as of such date.


          (b)  At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.


    (c)        After giving effect to any Borrowing or the issuance of any
Letter of Credit, Availability is not less than zero.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

50



ARTICLE V

Affirmative Covenants

        Until the Commitments have expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:

        SECTION 5.01. Financial Statements; Borrowing Base and Other
Information. The Borrowers will furnish to the Administrative Agent and each
Lender:

    (a)        within 90 days after the end of each fiscal year of Holdings and
the Borrowers, (i) Holdings’ audited consolidated and consolidating balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by independent
public accountants of recognized national standing acceptable to the Required
Lenders (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated and consolidating financial statements present
fairly in all material respects the financial condition and results of
operations of Holdings and its consolidated subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, accompanied by any management
letter prepared by said accountants, and (ii) the Borrowers’ unaudited
consolidating balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, certified by
the Borrowers’ chief financial officer to the effect that such consolidating
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrowers and their consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; provided that, with respect to the financial statements of Holdings
referred to in clause (i) above, the Borrower’s may deliver the Form 10-K filed
by Holdings with the Securities and Exchange Commission for the applicable
fiscal year of Holdings to the extent such financial statements and other
required information are contained therein (and such delivery obligations shall
be deemed satisfied at the time at which either the Borrowers notifies the
Administrative Agent thereof);


    (b)        within 45 days after the end of each of the first three fiscal
quarters of Holdings and the Borrowers, Holdings’ and the Borrowers’
consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of the Financial Officers of the Borrower
Representative as presenting fairly in all material respects the financial
condition and results of operations of Holdings or the Borrowers, as applicable,
and their respective consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; provided that, with respect to the
financial statements of Holdings referred to in this subsection (b), the
Borrower’s may deliver the Form 10-Q filed by Holdings with the Securities and
Exchange Commission for the applicable fiscal quarter of Holdings to the extent
such financial statements and other required information are contained therein
(and such delivery obligations


51



shall be deemed satisfied at the time at which either the Borrowers notifies the
Administrative Agent thereof);


    (c)        within 30 days after the end of each fiscal month of Holdings and
the Borrowers, Holdings’ and the Borrowers’ consolidated and consolidating
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal month and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Holdings or the Borrowers, as
applicable, and their respective consolidated subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes; provided that, notwithstanding
the foregoing, Holdings shall not be required to deliver a monthly statement of
cash flows under this clause (c);


    (d)        concurrently with any delivery of financial statements under
clause (a) or (b) or (c) above, a certificate of a Financial Officer of the
Borrower Representative in substantially the form of Exhibit D (i) certifying,
in the case of the financial statements delivered under clause (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and the Borrowers and their respective consolidated
subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, (ii) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.13 and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;


         (e) [Reserved]

    (f)        as soon as available, but in any event not more than 60 days
after the end of each fiscal year of the Company, a copy of the plan and
forecast/approved annual budget (including a projected consolidated and
consolidating balance sheet, income statement and funds flow statement) of the
Borrowers for each month of the upcoming fiscal year (the “Projections”) in form
reasonably satisfactory to the Administrative Agent;


    (g)        as soon as available but in any event within 20 days of the end
of each calendar month, and at such other times as may be requested by the
Administrative Agent, as of the period then ended, a Borrowing Base Certificate
and supporting information in connection therewith, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request; provided, however, that in the event that the unpaid
principal balance of the Loans and LC Exposure is $0 as of the end of a calendar
month, then Borrowers shall be required to deliver a Borrowing Base Certificate
(and supporting information in connection therewith, together with any
additional reports with respect to the Borrowing Base as the Administrative
Agent may reasonably request) to the Administrative Agent as soon as available
but in any event within 30 days of the end of such calendar month; and provided
further, that, if the foregoing proviso shall be applicable with respect to any
calendar month, in the event that Borrowers shall request a Loan or a Letter of
Credit on or after the 20th day occurring after the end of such calendar month,
then the Borrowers shall deliver a Borrowing Base Certificate (and supporting
information in connection therewith, together with any additional reports with


52



respect to the Borrowing Base as the Administrative Agent may reasonably
request) to the Administrative Agent simultaneously with such request for a Loan
or a Letter of Credit; and provided further, that in the event that the
Aggregate Liquidity shall at any time fall below $15,000,000, then the Borrowers
shall be required to deliver to the Administrative Agent Borrowing Base
Certificates and such supporting information and additional reports as soon as
available but in any event within 3 days after the end of each calendar week,
and at such other times as may be requested by the Lender, as of the period then
ended. The Administrative Agent may at any time in its Permitted Discretion
require that each Borrower prepare and deliver a separate Borrowing Base
Certificate and make Revolving Loans only to such Borrower based upon such
Borrowing Base Certificate;


    (h)        as soon as available but in any event within 20 days of the end
of each calendar month and at such other times as may be reasonably requested by
the Administrative Agent, as of the period then ended, all delivered
electronically in a text formatted file acceptable to the Administrative Agent:


    (i)        a detailed aging of the Borrowers’ Accounts (1) including all
invoices aged by invoice date and due date (with an explanation of the terms
offered) and (2) reconciled to the Borrowing Base Certificate delivered as of
such date prepared in a manner reasonably acceptable to the Administrative
Agent, together with a summary specifying the name, address, and balance due for
each Account Debtor;


    (ii)        a schedule detailing the Borrowers’ Inventory, in form
satisfactory to the Administrative Agent, (1) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Administrative Agent has previously
indicated to the Borrower Representative are deemed by the Administrative Agent
to be appropriate, (2) including a report of any variances or other results of
Inventory counts performed by the Borrowers since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
credits issued by Borrowers and complaints and claims made against the
Borrowers), and (3) reconciled to the Borrowing Base Certificate delivered as of
such date;


    (iii)        a worksheet of calculations prepared by the Borrowers to
determine Eligible Accounts and Eligible Inventory, such worksheets detailing
the Accounts and Inventory excluded from Eligible Accounts and Eligible
Inventory and the reason for such exclusion;


    (iv)        a reconciliation of the Borrowers’ Accounts and Inventory
between the amounts shown in the Borrowers’ general ledger and financial
statements and the reports delivered pursuant to clauses (i) and (ii) above; and


    (v)        a reconciliation of the loan balance per the Borrowers’ general
ledger to the loan balance under this Agreement;


  provided, however, that in the event that the unpaid principal balance of the
Loans and LC Exposure is $0 as of the end of a calendar month, then Borrowers
shall be required to deliver the foregoing information to the Administrative
Agent as soon as available but in any event within 30 days of the end of such
calendar month; and provided further, that, if the foregoing proviso


53



  shall be applicable with respect to any calendar month, in the event that
Borrowers shall request a Loan or a Letter of Credit on or after the 20th day
occurring after the end of such calendar month, then the Borrowers shall deliver
the foregoing information to the Administrative Agent simultaneously with such
request for a Loan or a Letter of Credit;


    (i)        as soon as available but in any event within 20 days of the end
of each calendar month and at such other times as may be requested by the
Administrative Agent, as of the month then ended, a schedule and aging of the
Borrowers’ accounts payable, delivered electronically in a text formatted file
acceptable to the Administrative Agent; provided, however, that in the event
that the unpaid principal balance of the Loans and LC Exposure is $0 as of the
end of a calendar month, then Borrowers shall be required to deliver the
foregoing information to the Administrative Agent as soon as available but in
any event within 30 days of the end of such calendar month; and provided
further, that, if the foregoing proviso shall be applicable with respect to any
calendar month, in the event that Borrowers shall request a Loan or a Letter of
Credit on or after the 20th day occurring after the end of such calendar month,
then the Borrowers shall deliver the foregoing information to the Administrative
Agent simultaneously with such request for a Loan or a Letter of Credit;


    (j)        promptly upon the Administrative Agent’s reasonable request:


(i)  

copies of invoices in connection with the invoices issued by the Borrowers in
connection with any Accounts, credit memos, shipping and delivery documents, and
other information related thereto;


(ii)  

copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Loan Party; and


(iii)  

a schedule detailing the balance of all intercompany accounts of the Loan
Parties;


    (k)        simultaneously with the delivery of the Borrowing Base
Certificate and at such other times as may be reasonably requested by the
Administrative Agent, as of the period then ended, the Borrowers’ sales journal,
cash receipts journal (identifying trade and non-trade cash receipts) and debit
memo/credit memo journal;


    (l)        within 30 days of each March 31 and September 30, an updated
customer list for each Borrower and its Subsidiaries, which list shall state the
customer’s name, mailing address and phone number and shall be certified as true
and correct by a Financial Officer of the Borrower Representative;


    (m)        promptly upon the Administrative Agent’s reasonable request, a
detailed listing of all advances of proceeds of Loans requested by the Borrower
Representative for each Borrower during the immediately preceding calendar month
and a detailed listing of all intercompany loans made by the Borrowers during
such calendar month;


    (o)        within 30 days of the first Business Day of each March and
September, a certificate of good standing for each Loan Party from the
appropriate governmental officer in its jurisdiction of incorporation,
formation, or organization;


54



    (p)        promptly after the same become publicly available, copies of all
registration statements, periodic reports on Forms 10-K, 10-Q and 8-K and other
reports, proxy statements and other materials filed by any Loan Party or any
Subsidiary with the Securities and Exchange Commission (other than Form 3, 4 and
144 filings), or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by any Borrower to its shareholders generally, as the case may be;
provided that the preceding delivery obligations shall be deemed satisfied at
the time at which such statements or reports become available on EDGAR and
either of the Borrowers notifies the Administrative Agent thereof;


    (q)        if (i) any discount, credit or agreement to make a rebate or to
otherwise reduce the amount owing on any Receivable owned by a Borrower exists,
in each case in excess of $250,000 or (ii) if, to the knowledge of such
Borrower, any dispute, setoff, claim, counterclaim or defense exists or has been
asserted or threatened with respect to any such Receivable, in each case in
excess of $250,000, such Borrower will promptly disclose such fact to the
Administrative Agent in writing. Such Borrower shall send the Administrative
Agent a copy of each credit memorandum in excess of $250,000 as soon as issued,
and such Borrower shall promptly report each credit memo and each of the facts
required to be disclosed to the Administrative Agent in accordance with this
Section 5.01(q) on the Borrowing Base Certificates or Export-Related Borrowing
Base Certificates (as defined in the Borrower Agreement) submitted by it;


    (r)        promptly, but in any event not later than 3 days after such
return, report to the Administrative Agent any return of Inventory involving an
amount in excess of $250,000. Each such report shall indicate the reasons for
the returns and the locations and condition of the returned Inventory. In the
event any Account Debtor returns Inventory to a Borrower when an Event of
Default exists, such Borrower, upon the request of the Administrative Agent,
shall: (i) hold the returned Inventory in trust for the Administrative Agent;
(ii) segregate all returned Inventory from all of its other property; (iii)
dispose of the returned Inventory solely according to the Administrative Agent’s
written instructions; and (iv) not issue any credits or allowances with respect
thereto without the Administrative Agent’s prior written consent. All returned
Inventory shall be subject to the Administrative Agent’s Liens thereon. Whenever
any Inventory is returned, the related Account shall be deemed ineligible to the
extent of the amount owing by the Account Debtor with respect to such returned
Inventory and such returned Inventory shall not be Eligible Inventory or
Eligible Export-Related Inventory (as defined in the Borrower Agreement); and


    (s)        promptly following any reasonable request therefor, such other
information regarding the operations, business affairs and financial condition
of any Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.


        SECTION 5.02. Notices of Material Events. The Borrowers will furnish to
the Administrative Agent and each Lender prompt written notice of the following
upon becoming aware thereof:

    (a)        the occurrence of any Default;


    (b)        receipt of any notice of any governmental investigation or any
litigation or proceeding commenced or threatened against any Loan Party that (x)
in the case of Holdings, could reasonably be expected to have a Material Adverse
Effect or (y) in the case of the other Loan


55



Parties (i) seeks damages in excess of $500,000, (ii) seeks material injunctive
relief, (iii) is asserted or instituted against any Plan, its fiduciaries or its
assets, and involves a claim in excess of $500,000, (iv) alleges criminal
misconduct by such Loan Party, (v) alleges the violation of any material law
regarding, or seeks remedies in excess of $500,000 in connection with, any
Environmental Laws, (vi) contests any tax, fee, assessment, or other
governmental charge in excess of $250,000, or (vii) involves any product recall
that could reasonably be expected to have a Material Adverse Effect;


    (c)        any Lien (other than Permitted Encumbrances) or claim (other than
routine claims in the ordinary course of business) made or asserted against any
of the Collateral;


    (d)        any loss, damage, or destruction to the Collateral in the amount
of $500,000 or more, whether or not covered by insurance;


    (e)        any and all default notices received under or with respect to any
leased location or public warehouse where Collateral is located (which shall be
delivered within five Business Days after receipt thereof);


    (f)        all material amendments to the Auburn Hills Lease, the Mexican
Lease or the Ex-Im Documents, together with a copy of each such amendment;


    (g)        [Reserved]


          (h) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $500,000; and


    (i)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

        SECTION 5.03. Existence; Conduct of Business. Each Borrower will, and
will cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, franchises, governmental authorizations, intellectual
property rights, licenses and permits, in each case material to the conduct of
businesses of the Borrowers and the Subsidiaries, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted and where the failure to maintain such authority could reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03, and (b) each Borrower will, and will cause each Subsidiary
to, carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted (and
fields of enterprise reasonably related thereto).

        SECTION 5.04. Payment of Obligations. Subject to Section 6.08, each Loan
Party will, and will cause each Subsidiary to, pay or discharge all Material
Indebtedness and all other material liabilities and obligations, including
Taxes, before the same shall become delinquent or in default, except where (a)
(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii such Loan Party or such Subsidiary has set aside
on its books adequate reserves with respect

56



thereto in accordance with GAAP, or (b) the failure to pay or discharge such
Material Indebtedness or other material liabilities or obligations could not
reasonably be expected to result in a Material Adverse Effect.

    SECTION 5.05.        Maintenance of Properties. Each Loan Party will, and
will cause each Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

        SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party
will, and will cause each Subsidiary to, (i) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (ii) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
reasonable prior notice, to visit and inspect its properties, to perform field
and other audits, or other inspections of any Collateral including records and
documents pertaining to Collateral, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and, subject to their willingness to do so, independent accountants,
all at such reasonable times and as often as reasonably requested and provided
that the Loan parties may, at their option, have one or more employees and/or
representatives present at any of the foregoing; provided, however, that with
respect to field audits, notwithstanding the foregoing or anything to the
contrary set forth in any Loan Document, the Administrative Agent and the
Lenders shall conduct, in total (inclusive of field audits conducted pursuant to
the Ex-Im Documents), no more than two (2) such field audits per calendar year
unless the Aggregate Liquidity shall at any time fall below $15,000,000, in
which case the Administrative Agent and the Lenders may conduct up to three (3)
such field audits in total in a calendar year; and provided, further, that if a
Default shall have occurred and is continuing, there shall be no limitation on
the number of field audits the Administrative Agent and the Lenders may conduct
in any calendar year. The Loan Parties acknowledge that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain Reports pertaining to the Loan Parties’ assets for internal
use by the Administrative Agent and the Lenders.

        SECTION 5.07. Compliance with Laws. Each Loan Party will, and will cause
each Subsidiary to, comply with all Requirements of Law applicable to it, except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect or where the necessity of compliance is being contested in good
faith by appropriate proceedings so long as adequate reserves with respect
thereto in accordance with GAAP have been set aside on the books of the
applicable Loan Party or Subsidiary.

        SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used
only for working capital needs, general corporate purposes, and to refinance
certain existing indebtedness, in each case of the Loan Parties or the
Subsidiaries. No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

        SECTION 5.09. Insurance. Each Borrower will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A+ by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral

57



Documents. The Borrowers will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.

        SECTION 5.10. Casualty and Condemnation. The Borrowers (a) will furnish
to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the Net Proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents

        SECTION 5.11. Appraisals. At any time that the Administrative Agent
requests, the Borrowers and the Subsidiaries will provide the Administrative
Agent with appraisals or updates thereof of their Inventory from an appraiser
selected and engaged by the Administrative Agent, and prepared on a basis
satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations; provided, however, that if no Default has occurred and is
continuing, one such appraisal per calendar year shall be at the sole expense of
the Loan Parties; and provided, further, that the Administrative Agent shall
conduct no more than one (1) such appraisal per calendar year; and provided,
further, that if a Default shall have occurred and is continuing, there shall be
no limitation on the number of appraisals the Administrative Agent may conduct
in any calendar year nor on the number of appraisals the Loan parties shall be
liable to pay for.

        SECTION 5.12. Depository Banks. The Borrowers and their Subsidiaries
will maintain the Administrative Agent as its principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other deposit accounts for the conduct of its business.

        SECTION 5.13. Additional Collateral; Further Assurances. (a) Subject to
applicable law, (y) each Borrower and each Subsidiary shall cause each of its
Domestic Subsidiaries formed or acquired after the date of this Agreement in
accordance with the terms of this Agreement, and (z) Holdings shall cause each
of its Line of Business Subsidiaries formed or acquired or otherwise existing
after the date of this Agreement, to become a Loan Party by executing the
Joinder Agreement set forth as Exhibit E hereto (the “Joinder Agreement”). Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Loan Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent, for the benefit of the Administrative
Agent and the Lenders, in any property of such Loan Party which constitutes
Collateral.

    (b)        [Reserved]

    (c)        Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties. Notwithstanding the foregoing
or anything to the contrary set forth herein or in any Loan Document, at any
time after an Event of Default has occurred and is continuing, at the option of
the Administrative Agent, each Loan Party will, upon the request of the
Administrative Agent, cause each Foreign Subsidiary

58



to become a Loan Party and a Loan Guarantor and to grant Liens to the
Administrative Agent on its assets and have all of its stock pledged to the
Administrative Agent.

    (d)        [Reserved]

ARTICLE VI

Negative Covenants

        Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document have been paid in full and all Letters of Credit have expired
or terminated and all LC Disbursements shall have been reimbursed, the Loan
Parties covenant and agree, jointly and severally, with the Lenders that:

        SECTION 6.01. Indebtedness. No Borrower will, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

    (a)        the Secured Obligations and the Guaranteed Obligations;


    (b)        Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals, refinancings and replacements of any
such Indebtedness in accordance with clause (f) hereof;


    (c)        Indebtedness of (A) any Borrower to any Subsidiary, (B) any
Subsidiary to any Borrower or any other Subsidiary, and (C) any Borrower or any
Subsidiary to Holdings or any subsidiary, Affiliate or joint venture of Holdings
(other than a Line of Business Subsidiary), provided that Indebtedness of any
Subsidiary that is not a Loan Party to any Borrower or any Subsidiary that is a
Loan Party shall be subject to Section 6.04, and provided further, that
Indebtedness of (x) any Borrower to any Subsidiary, (y) any Subsidiary that is a
Loan Party to any Borrower or any other Subsidiary, and (z) any Borrower or any
Subsidiary that is a Loan Party to Holdings or any subsidiary, Affiliate or
joint venture of Holdings (other than a Line of Business Subsidiary), in each
case shall be subordinated to the Secured Obligations pursuant to the
Intercompany Subordination Agreement attached hereto as Exhibit F or otherwise
on terms reasonably satisfactory to the Administrative Agent;


    (d)        unsecured Guarantees by (A) any Borrower of Indebtedness of any
Subsidiary and (B) by any Subsidiary of Indebtedness of any Borrower or any
other Subsidiary (other than Permitted Term Indebtedness), provided that (i) the
Indebtedness so Guaranteed is permitted by this Section 6.01, (ii) Guarantees by
any Borrower or any Subsidiary that is a Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and (iii)
Guarantees permitted under this clause (d) shall be subordinated to the Secured
Obligations of the applicable Subsidiary on the same terms as the Indebtedness
so Guaranteed is subordinated to the Secured Obligations;


    (e)        Indebtedness of any Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations, operating leases and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such


59



Indebtedness in accordance with clause (f) hereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$5,000,000 at any time outstanding;


    (f)        Indebtedness which represents an extension, refinancing,
replacement, or renewal of any of the Indebtedness described in clauses (b) and
(e) and (i) hereof; provided that, (i) the principal amount or interest rate
(or, in the case of floating interest rates, the margins related thereto) of
such Indebtedness is not increased, (ii) any Liens securing such Indebtedness
are not extended to any additional property of any Loan Party that constitutes
Collateral, (iii) no Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto, (iv) such extension, refinancing, replacement or renewal does not
result in a shortening of the average weighted maturity of the Indebtedness so
extended, refinanced, replaced or renewed, (v) the terms of any such extension,
refinancing, replacement or renewal are not less favorable to the obligor
thereunder than the original terms of such Indebtedness and (iv) if the
Indebtedness that is refinanced, renewed, replaced or extended was subordinated
in right of payment to the Secured Obligations, then the terms and conditions of
the refinancing, renewal, replacement or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Indebtedness;


    (g)        Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;


    (h)        Indebtedness of any Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;


    (i)        other unsecured Indebtedness in an aggregate principal amount not
exceeding $500,000 at any time outstanding; provided that the aggregate
principal amount of Indebtedness of the Borrowers’ Subsidiaries permitted by
this clause (i) shall not exceed $100,000 at any time outstanding;


    (j)        the Ex-Im Obligations;


    (k)        Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (k) shall not exceed $2,000,000 at any
time outstanding;


    (l)        Indebtedness consisting of Capital Lease Obligations or other
Indebtedness incurred under the leases for the applicable Person’s warehouses
and facilities, and any unsecured Guarantees thereof; provided that the
aggregate principal amount of Indebtedness permitted by this clause (l) shall
not exceed $1,000,000 at any time outstanding;


    (m)        unsecured Guarantee by the Company pursuant to the Mexican Lease;


    (n)        customer deposits or advances made in the ordinary course of
business;


60



    (o)        Swap Agreements permitted by Section 6.07;


    (p)        sale and leaseback transactions permitted by Section 6.06;


    (q)        unsecured Guarantees by any Borrower or any Subsidiary of the
Permitted Holdings Capital Markets Indebtedness, provided that (i) the terms and
provisions of such Guarantees shall be acceptable to the Administrative Agent,
in its reasonable discretion, (ii) with respect to a Subsidiary that is not a
Loan Party, prior to or simultaneously with giving such Guarantee, such
Subsidiary shall have (y) become a Loan Party by executing a Joinder Agreement
and (z) granted Liens to the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, in any property of such Subsidiary which
constitutes Collateral, and (iii) Guarantees permitted under this clause (q) in
each case shall be subordinated to the Secured Obligations on terms acceptable
to the Administrative Agent, in its sole discretion;


    (r)        Permitted Term Indebtedness; and


    (s)        Guarantees by a Borrower or any Subsidiary of Permitted Term
Indebtedness, provided that (i) the terms and provisions of such Guarantees
shall be acceptable to the Administrative Agent, in its reasonable discretion,
(ii) with respect to a Subsidiary that is not a Loan Party, prior to or
simultaneously with giving such Guarantee, such Subsidiary shall have (y) become
a Loan Party by executing a Joinder Agreement and (z) granted Liens to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in any property of such Subsidiary which constitutes Collateral, and
(iii) such Guarantees shall be subject to the terms and provisions of a
subordination/intercreditor agreement acceptable to the Administrative Agent, in
its sole discretion.


        SECTION 6.02. Liens. No Borrower will, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a)     Liens created pursuant to any Loan Document;

(b)     Permitted Encumbrances;

    (c)        any Lien on any property or asset of any Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of such
Borrower or Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof (together with any permitted extensions,
renewals, refinancings and replacements thereof);


    (d)        Liens on real property or on fixed or capital assets (and assets
reasonably related thereto) owned, acquired, constructed or improved by any
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any Collateral;


61



    (e)        any Lien existing on any property or asset (other than Accounts
and Inventory) prior to the acquisition thereof by any Borrower or any
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person that becomes a Loan Party or Subsidiary after the date
hereof prior to the time such Person becomes a Loan Party or Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Loan Party or Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Loan Party or Subsidiary (other than proceeds of such property or asset) and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Loan Party or Subsidiary,
as the case may be (together with any permitted extensions, renewals,
refinancings and replacements thereof);


    (f)        Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;


    (g)        Liens arising out of sale and leaseback transactions permitted by
Section 6.06;


    (h)        Liens granted by a Subsidiary that is not a Loan Party in favor
of any Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;


    (i)        Liens created pursuant to an Ex-Im Document; and


    (j)        Liens securing Permitted Term Loan Indebtedness; provided that
(y) such Liens do not and will not extend to cover any Collateral and (z) the
lender(s) of such Indebtedness, the Administrative Agent and/or the Lenders, the
applicable Borrower, each other applicable Loan Party and each other appropriate
Person shall have entered into a subordination/intercreditor agreement
containing terms and provisions satisfactory to the Administrative Agent, in its
sole discretion.


Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) and (i) above and (2) Inventory, other than those permitted under
clauses (a) and (b) of the definition of Permitted Encumbrance and clause (a)
and (i) above. Further, notwithstanding anything to the contrary set forth
herein or in any other Loan Document, in no event shall (i) Holdings pledge or
otherwise grant any Lien upon any of its Equity Interests in any Borrower or any
Subsidiary to any Person other than to Administrative Agent, (ii) any Borrower
pledge or otherwise grant any Lien upon any of its Equity Interests in any other
Borrower or any Subsidiary to any Person other than to Administrative Agent,
(iii) any Subsidiary pledge or otherwise grant any Lien upon any of its Equity
Interests in any other Subsidiary to any Person other than to Administrative
Agent, or (iv) any Borrower or any Subsidiary pledge or otherwise grant any Lien
upon any of its intellectual property or rights associated therewith (other than
Permitted Encumbrances).

        SECTION 6.03. Fundamental Changes. (a) No Loan Party will, nor will it
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing (i) any
Subsidiary that is a Loan Party may merge into a Borrower in a transaction in
which the Borrower is the surviving Person, (ii) any Subsidiary that is a Loan
Party may merge into any Borrower or any other Subsidiary that is a Loan Party
in a transaction in which the surviving entity is a Loan Party, (iii) any
Borrower may merge into any other Borrower in a transaction in which the
surviving entity is a Borrower, and (iv) any Subsidiary that is not a Loan Party
may liquidate or dissolve if the Borrower which owns such Subsidiary

62



determines in good faith that such liquidation or dissolution is in the best
interests of such Borrower and is not materially disadvantageous to the Lenders;
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.

    (b)        No Borrower will, nor will it permit any Subsidiaries to, engage
in any business other than businesses of the type conducted by the Borrowers and
the Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.

        SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.
No Borrower will, nor will it permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a Loan
Party and/or a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:

    (a)        Permitted Investments, subject to control agreements in favor of
the Administrative Agent for the benefit of the Lenders or otherwise subject to
a perfected security interest in favor of the Administrative Agent for the
benefit of the Lenders;


    (b)        investments in existence on the date of this Agreement and
described in Schedule 6.04, and extensions, renewals, amendments and
replacements that do not increase the amount thereof;


    (c)        investments by (i) any Borrower in Equity Interests in any other
Borrower or any Subsidiary, and (ii) any Subsidiary in Equity Interests in any
other Subsidiary, provided that


          (A)  the aggregate amount of investments by Borrowers and Subsidiaries
that are Loan Parties in Subsidiaries that are not Loan Parties (together with
outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(d) and outstanding Guarantees permitted under the proviso to
Section 6.04(e) but excluding, for purposes of calculating such amount,
Guarantees in respect of Capital Lease Obligations permitted by Section 6.01(l)
and the Guarantee permitted by Section 6.01(m)) shall not exceed $5,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs),


    (B)        with respect to the investments described in the immediately
preceding clause (A), no such investment shall be permitted to be made if (1) an
Event of Default has occurred or is continuing at the time it is to be made or
would result after giving effect to such investment, or (2) Liquidity shall be
less than $15,000,000 after giving effect to such investment, and


    (C)        in the case of a cash investment by Borrowers and Subsidiaries
that are Loan Parties in Subsidiaries that are not Loan Parties, the foregoing
restrictions shall not apply to such investment so long as the cash to be used
in connection with such investment originated from Holdings for the express
purpose of making such investment.


63



    (d)        loans or advances made by (i) any Borrower to any Subsidiary or
to Holdings, and (ii) by any Subsidiary to any Borrower, any other Subsidiary or
Holdings, provided that


          (A)  [Reserved],


          (B)  the amount of such loans and advances made by Borrowers and
Subsidiaries that are Loan Parties to Subsidiaries that are not Loan Parties
(together with outstanding investments permitted under clause (A) to the proviso
to Section 6.04(c) and outstanding Guarantees permitted under the proviso to
Section 6.04(e) but excluding, for purposes of calculating such amount,
Guarantees in respect of Capital Lease Obligations permitted by Section 6.01(l)
and the Guarantee permitted by Section 6.01(m)) shall not exceed $5,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs), and


    (C)        with respect to loans and advances described in the immediately
preceding clauses (A) and (B) and loans and advances made by Borrowers and
Subsidiaries that are Loan Parties to Holdings, no such loan or advance shall be
permitted to be made if (1) an Event of Default has occurred or is continuing at
the time it is to be made or would result after giving effect to such
investment, or (2) Liquidity shall be less than $15,000,000 after giving effect
to such loan or advance;


    (e)        Guarantees constituting Indebtedness permitted by Section 6.01,
provided that 

    (A)        the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by Borrowers and/or Subsidiaries
that are Loan Parties shall (together with outstanding investments permitted
under clause (A) to the proviso to Section 6.04(c) and outstanding intercompany
loans permitted under clause (B) to the proviso to Section 6.04(d) but
excluding, for purposes of calculating such amount, Guarantees in respect of
Capital Lease Obligations permitted by Section 6.01(l) and the Guarantee
permitted by Section 6.01(m)) shall not exceed $5,000,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs), and


    (B)        no such Guarantee shall be permitted to be made or given if an
Event of Default has occurred at the time it is to be given or is continuing or
would result after giving effect to such Guarantee;


    (f)        loans or advances made by a Borrower or a Subsidiary to its
employees on an arms-length basis in the ordinary course of business consistent
with past practices, including for travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of $100,000 to any employee and up to
a maximum of $200,000 in the aggregate at any one time outstanding;


    (g)        subject to Sections 4.2(a) and 4.4 of the Security Agreement,
notes payable, or stock or other securities issued by Account Debtors to a Loan
Party or a Subsidiary pursuant to negotiated agreements with respect to
settlement of such Account Debtor’s Accounts in the ordinary course of business,
consistent with past practices;


    (h)        investments in the form of Swap Agreements permitted by
Section 6.07;


    (i)        investments of any Person existing at the time such Person
becomes a direct or indirect subsidiary of a Borrower or a Subsidiary or
consolidates or merges with a Borrower or


64



any of the Subsidiaries (including in connection with a Permitted Acquisition)
so long as such investments were not made in contemplation of such Person
becoming a subsidiary or of such merger;


    (j)        investments received in connection with the dispositions of
assets permitted by Section 6.05;


    (k)        investments constituting deposits described in clauses (c) and
(d) of the definition of the term “Permitted Encumbrances”;


    (l)        Permitted Acquisitions; and


    (m)        advances to suppliers in the ordinary course of business
consistent with past practices.


        SECTION 6.05. Asset Sales. No Borrower will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will Holdings sell, transfer or
otherwise dispose of any Equity Interest owned by it in any Borrower or any
Subsidiary, nor will any Borrower permit any Subsidiary to issue any additional
Equity Interest in such Subsidiary (other than to another Borrower or another
Subsidiary in compliance with Section 6.04 or to qualify directors if required
by law in respect of Foreign Subsidiaries), except:

    (a)        sales, transfers and dispositions of (i) inventory in the
ordinary course of business, (ii) used, obsolete, worn out or surplus equipment
or property in the ordinary course of business, and (iii) sales of Equity
Interests or other investments in any subsidiary or other Person (including an
Affiliate or joint venture) that is not a Loan Party or a Subsidiary;


    (b)        sales, transfers and dispositions to any Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;


    (c)        sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;


    (d)        sales, transfers and dispositions of Permitted Investments and of
investments permitted by clauses (i) and (k) of Section 6.04;


    (e)        sale and leaseback transactions permitted by Section 6.06;


    (f)        dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Loan Party or any Subsidiary;


    (g)        sales, transfers and other dispositions of assets (other than
Equity Interests in a Subsidiary unless all Equity Interests in such Subsidiary
are sold) that are not permitted by any other paragraph of this Section;
provided, however, that in no event, and notwithstanding anything to the
contrary contained herein or in any Loan Document, shall any Loan Party or any
Subsidiary sell, transfer or otherwise dispose of any of its Accounts or
Inventory (except as specifically permitted in this Section 6.05); and provided
further, that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (g) shall not exceed
$500,000 during any fiscal year of the Borrowers; and


65



    (h)        licenses of intellectual property rights in the ordinary course
of business and leasing or subleasing excess space in any facility of the Loan
Parties or Subsidiary, but only if Administrative Agent’s and Lenders’ ability
to foreclose upon the Collateral or otherwise exercise its rights and remedies
hereunder or under any Loan Document would not be impaired in any way thereby;


provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above) shall be
made for fair value and (other than those permitted by paragraphs (a)(iii), (b)
and (f) above) for at least 75% cash consideration.

        SECTION 6.06. Sale and Leaseback Transactions. No Borrower will, nor
will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for

    (a)        any such sale of any fixed or capital assets by any Borrower or
any Subsidiary that is made for cash consideration in an amount not less than
the fair value of such fixed or capital asset and is consummated within 90 days
after such Borrower or such Subsidiary acquires or completes the construction of
such fixed or capital asset; and


    (b)        any such sale of any fixed or capital asset by any Borrower or
any Subsidiary that is a Loan Party that does not otherwise satisfy the
provisions of the immediately preceding clause (a) as to which all of the
following criteria shall have been satisfied:


    (i)        at the time of the consummation of such transaction, no Default
or Event of Default has occurred and is continuing or would arise as a result of
the consummation thereof;


    (ii)        notwithstanding the provisions contained in the definition of
“Prepayment Event”, Borrowers shall have complied with Sections 2.11(c) and (e)
with respect to any Net Proceeds received in connection with such transaction;
and


    (iii)        prior to the consummation of such transaction, the
Administrative Agent shall have consented in writing to the term and provisions
of such Indebtedness (including, without limitation, the amount thereof), which
consent shall not be unreasonably withheld or delayed.


        SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit
any Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Loan Party or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of any Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of any Loan Party
or any Subsidiary.

        SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a)
No Borrower will, nor will it permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except:

66



    (i)        each Borrower and each Subsidiary may declare and pay dividends
with respect to its common Equity Interests payable solely in additional shares
of its common Equity Interests, and, with respect to its preferred Equity
Interests, payable solely in additional shares of such preferred Equity
Interests or in shares of its common Equity Interests;


    (ii)        Subsidiaries (other than Line of Business Subsidiaries) may
declare and pay regular cash dividends (or corresponding distributions by
entities that are not corporations) ratably with respect to their Equity
Interests; and


    (iii)        the Borrowers and the Line of Business Subsidiaries may make
Restricted Payments not covered by clause (i) above as long as (A) no Event of
Default has occurred and is continuing or would result after giving effect to
such Restricted Payment and (B) Liquidity shall be at least $15,000,000 after
giving effect to such Restricted Payment.


    (b)        No Borrower will, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:


    (i)        payment of Indebtedness created under the Loan Documents;


    (ii)        payment of regularly scheduled interest and principal payments
as and when due in respect of any Indebtedness, other than payments in respect
of the Subordinated Indebtedness prohibited by the subordination provisions
thereof;


    (iii)        refinancings or replacements of Indebtedness to the extent
permitted by Section 6.01;


    (iv)        payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness; and


    (v)        payment of Indebtedness created under the Ex-Im Documents.


        SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will
it permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions not less favorable to such Loan
Party or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among any Loan Party and
any other Loan Party or any Subsidiary not involving any other Affiliate,
(c) any investment permitted by Sections 6.04(c) or 6.04(d), (d) any
Indebtedness permitted under Section 6.01(c), (e) any Restricted Payment
permitted by Section 6.08, (f) loans or advances to employees permitted under
Section 6.04, (g) the payment of reasonable fees to directors of any Loan Party
or any Subsidiary who are not employees of such Loan Party or Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities and
reimbursements provided for the benefit of, directors, officers or employees of
the Loan Parties or the Subsidiaries in the ordinary course of business and (h)
any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by a Loan Party’s board of
directors.

67



        SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of its Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets
constituting Collateral, or (b) the ability of any Subsidiary to pay dividends
or other distributions with respect to any shares of its capital stock or to
make or repay loans or advances to any Loan Party or any other Subsidiary or to
Guarantee Indebtedness of any Loan Party or any other Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or any property or asset pending such sale, provided
such restrictions and conditions apply only to the Subsidiary, property or asset
that is to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to sale and leaseback transactions permitted hereunder
or restrictions or conditions imposed by any agreement relating to secured
Indebtedness or other Liens permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases, licenses or other contracts restricting the assignment thereof.

        SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor
will it permit any Subsidiary to, amend, modify or waive any of its rights under
(a) any agreement relating to any Subordinated Indebtedness, (b) its certificate
of incorporation, by-laws, operating, management or partnership agreement or
other organizational documents, to the extent any such amendment, modification
or waiver would be adverse to the Lenders, (c) any Ex-Im Document, or (d) the
Auburn Hills Lease or the Mexican Lease in any material respect.

        SECTION 6.13. Liquidity Test. The Loan Parties will not permit Liquidity
at any time to be less than $10,000,000.

ARTICLE VII

Events of Default

        If any of the following events (“Events of Default”) shall occur:

    (a)        the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


    (b)        the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable;


    (c)        any representation or warranty made or deemed made by or on
behalf of any Loan Party or any Subsidiary in or in connection with this
Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been materially incorrect when made or deemed made;


    (d)        any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 or 5.08 or in Article
VI;


68



    (e)        any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those which
constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i) 7 days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01, 5.02 (other than Section
5.02(a)), 5.04 through 5.07, 5.09, 5.10 or 5.12 of this Agreement or (ii) 20
days after the earlier of any Loan Party’s knowledge of such breach or notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender) if such breach relates to terms or provisions of any other
Section of this Agreement;


    (f)        any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account any period of grace with respect thereto; provided that such
failure shall not constitute an Event of Default so long as the validity or
amount of such payment is being contested in good faith by appropriate
proceedings and such Loan Party or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP; and provided
further that, in the event that such Loan Party or such Subsidiary shall not be
successful with respect to such contest, such Loan Party’s or such Subsidiary’s
failure to make any payment required to be made as a result of such failed
contest within in the time prescribed shall constitute an Event of Default;


    (g)        any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;


    (h)        an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;


    (i)        any Loan Party or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;


    (j)        any Loan Party or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;


69



    (k)        (i) one or more judgments for the payment of money (y) in the
case of Holdings, that could reasonably be expected to result in a Material
Adverse Effect shall be rendered against Holdings and shall remain undischarged
for a period of 45 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of Holdings to enforce any such judgment, or
(z) in the case of the Borrowers and the Subsidiaries, in an aggregate amount in
excess of $500,000 shall be rendered against any Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
45 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Borrower or any Subsidiary to enforce any such judgment, or
(ii) any Loan Party or any Subsidiary shall fail within 45 days to discharge one
or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal or otherwise
being appropriately contested in good faith by proper proceedings diligently
pursued;


          (l) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;


    (m)        a Change in Control shall occur;


    (n)        the occurrence of any “default” or “event of default”, as defined
in any Loan Document (other than this Agreement) or the breach of any of the
terms or provisions of any Loan Document (other than this Agreement), which
default, event of default or breach continues unremedied (i) beyond any period
of grace therein provided or (ii) if no grace period is provided therein, for a
period of (y) 7 days after the earlier of any Loan Party’s knowledge of such
breach or notice thereof from the Administrative Agent (which notice will be
given at the request of any Lender) if such default, event of default or breach
relates to terms or provisions relating to reporting requirements or the
delivery of notices or other items under such Loan Document (other than this
Agreement) or (z) 20 days after the earlier of any Loan Party’s knowledge of
such breach or notice thereof from the Administrative Agent (which notice will
be given at the request of any Lender) if such breach relates to any other terms
or provisions of such Loan Document (other than this Agreement); provided,
however, that if no period of grace is provided in such Loan Document with
respect to defaults, events of default or breaches relating to the payment of
money or to negative covenants, then the foregoing clause (ii) shall not apply
to any such default, event of default or breach;


    (o)        the Loan Guaranty shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;


    (p)        any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any Collateral purported
to be covered thereby, except as permitted by the terms of this Agreement or any
Collateral Document, or any Collateral Document shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Collateral Document;


70



    (q)        any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);


    (r)        any Loan Party is criminally indicted or convicted under any law
that may reasonably be expected to lead to a forfeiture of any property of such
Loan Party having a fair market value in excess of $500,000; or


    (s)        the occurrence of any “default” or “event of default”, as defined
in any Ex-Im Document or the breach of any of the terms or provisions of any
Ex-Im Document, which default or breach continues beyond any period of grace
therein provided; provided that an Event of Default under this clause (s) shall
be deemed automatically cured upon a cure of the default, event of default or
breach under the applicable Ex-Im Document (but such deemed cure shall not
affect any other Event of Default that has occurred and is continuing under this
Agreement);


then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to the
Borrowers described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

        Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

71



        The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.

        The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of the Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

        The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

        The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

        Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower Representative.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor. If no successor shall
have been

72



so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a commercial bank or an Affiliate of any such commercial bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

        Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

        Each Lender hereby agrees that (a) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (b) the
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use, not share the Report with any Loan Party or any
other Person except as otherwise permitted pursuant to this Agreement; and (e)
without limiting the generality of any other indemnification provision contained
in this Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

ARTICLE IX

Miscellaneous

        SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

73



(i)  

if to any Loan Party, to the Borrower Representative at:
c/o Energy Conversion Devices, Inc.
3800 Lapeer Road
Auburn Hills, MI 48326
Attention: Chief Financial Officer
Facsimile No: 248-364-0510


(ii)  

if to the Administrative Agent or the Issuing Bank, to JPMorgan Chase Bank, N.A.
at:
1300 East Ninth Street, 13th Floor
Cleveland, Ohio 44114
Attention: David Waugh
Facsimile No: 216-781-2071


(iii)  

if to any other Lender, to it at its address or facsimile number set forth in
its Administrative Questionnaire.


All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

    (b)        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Event of Default certificates
delivered pursuant to Section 5.01(d) unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower Representative (on behalf of the Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

    (c)        Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

        SECTION 9.02. Waivers; Amendments. (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this

74



Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

    (b)        Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or, (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (provided that the Administrative Agent may make
Protective Advances as set forth in Section 2.04), (ii) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender directly affected thereby, (iii) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender, (v) increase the advance
rates set forth in the definition of Borrowing Base or add new categories of
eligible assets, without the written consent of the Required Lenders, (vi)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (vii) release any Loan
Guarantor from its obligation under its Loan Guaranty (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender, or (viii) except as provided in clause (c) of this Section or in
any Collateral Document, release all or substantially all of the Collateral,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be. The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04

    (c)        The Lenders hereby irrevocably authorize the Administrative
Agent, at its option and in its sole discretion, to release any Liens granted to
the Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property leased to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders; provided that, the Administrative Agent may in its discretion, release
its Liens on Collateral valued in the aggregate not in excess of $1,000,000
during any calendar year without the prior written authorization of the Required
Lenders. Any such release shall not in any manner discharge, affect, or impair
the Obligations or any

75



Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale of Collateral, all of which shall continue to
constitute part of the Collateral to the extent a security interest is granted
therein pursuant to the terms hereof or any other Loan Document.

        SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a)  The Borrowers
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Borrowers under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with:

    (i)        appraisals and insurance reviews;


    (ii)        field examinations and the preparation of Reports based on the
fees charged by a third party retained by the Administrative Agent or the
internally allocated fees for each Person employed by the Administrative Agent
with respect to each field examination;


    (iii)        background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the sole discretion of the
Administrative Agent;


    (iv)        taxes, fees and other charges for (A) lien and title searches
and title insurance, if applicable, and (B) filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;


    (v)        sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take; and


    (vi)        forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.


All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

    (b)        The Borrowers shall, jointly and severally, indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses, including the reasonable
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising

76



out of, in connection with, or as a result of (i) the execution or delivery of
the Loan Documents or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of their Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

    (c)        To the extent that the Borrowers fail to pay any amount required
to be paid by it to the Administrative Agent or the Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent or the Issuing Bank in its capacity as
such.

    (d)        To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

    (e)        All amounts due under this Section shall be payable promptly
after written demand therefor.

        SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that (i)
other than in connection with mergers permitted under Section 6.03, the
Borrowers may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrowers without such consent shall be null and
void) and (ii) except as provided in Section 2.19(b), no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

    (b)(i)        Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:

77



    (A)        the Borrower Representative, provided that no consent of the
Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee;


    (B)        the Administrative Agent; and


    (C)        the Issuing Bank.


    (ii)        Assignments shall be subject to the following additional
conditions:

    (A)        except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower Representative and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower Representative shall be required
if an Event of Default has occurred and is continuing;


    (B)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;


    (C)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.


        For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:

        “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

    (iii)        Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any

78



assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

    (iv)        The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

    (v)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

    (c)(i)        Any Lender may, without the consent of the Borrowers, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.

    (ii)        A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower Representative’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 unless the Borrower Representative is notified of the

79



participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.17(e) as though it were a
Lender.

        (d)  Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

        SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

        SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

        SECTION 9.07. Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

        SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrowers or such Loan Guarantor against any of and all the Secured Obligations
held by such Lender, irrespective of whether or not such Lender shall have made

80



any demand under the Loan Documents and although such obligations may be
unmatured. The applicable Lender shall notify the Borrower Representative and
the Administrative Agent of such set-off or application, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

        SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the laws of the State of New York (without regard to the conflict of laws
provisions), but giving effect to federal laws applicable to national banks.

        (b)  Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any U.S. Federal or
State court sitting in Cleveland, Ohio or New York, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Ohio or New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

        (c)  Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

        (d)  Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

        SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

81



        SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

        SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Requirement of Laws or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower Representative or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Loan Parties. For the purposes of this Section,
“Information” means all information received from or on behalf of the Loan
Parties relating to the Loan Parties or their Affiliates or their respective
businesses, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by or on behalf of the Loan Parties; provided that, in the
case of information received from the Loan Parties after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

        SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.

        SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.

        SECTION 9.15. Disclosure. Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

82



        SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the Lenders, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

        SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

ARTICLE X

Loan Guaranty

        SECTION 10.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations, the Ex-Im Obligations and all costs and expenses
including, without limitation, all court costs and attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by the Administrative Agent, the Issuing Bank and the Lenders
in endeavoring to collect all or any part of the Secured Obligations and/or the
Ex-Im Obligations from, or in prosecuting any action against, any Borrower, any
Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations or Ex-Im Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”). Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.

        SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue any Borrower,
any Loan Guarantor, any other guarantor, or any other person obligated for all
or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

        SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except
as otherwise provided for herein, the obligations of each Loan Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of or the irrevocable satisfaction of the
Guaranteed Obligations),

83



including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of any Borrower or any other guarantor of or other person
liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender, or any other person, whether
in connection herewith or in any unrelated transactions.

    (b)        The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

    (c)        Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of any Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

        SECTION 10.04. Defenses Waived. To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party, or any other person. The Administrative
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

84



        SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.

        SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the
Administrative Agent, the Issuing Bank and the Lenders are in possession of this
Loan Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Lender.

        SECTION 10.07. Information. Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that neither the Administrative Agent, the Issuing Bank nor any Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.

        SECTION 10.08. Termination. The Lenders may continue to make loans or
extend credit to the Borrowers based on this Loan Guaranty until five days after
it receives written notice of termination from any Loan Guarantor.
Notwithstanding receipt of any such notice, each Loan Guarantor will continue to
be liable to the Lenders for any Guaranteed Obligations created, assumed or
committed to prior to the fifth day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of that Guaranteed Obligations.

        SECTION 10.09. Taxes. All payments of the Guaranteed Obligations will be
made by each Loan Guarantor free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Loan Guarantor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Guarantor shall make such deductions
and (iii) such Loan Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

        SECTION 10.10. Maximum Liability. The provisions of this Loan Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”.
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan

85



Guarantor hereunder shall not be rendered voidable under applicable law. Each
Loan Guarantor agrees that the Guaranteed Obligations may at any time and from
time to time exceed the Maximum Liability of each Loan Guarantor without
impairing this Loan Guaranty or affecting the rights and remedies of the Lenders
hereunder, provided that, nothing in this sentence shall be construed to
increase any Loan Guarantor’s obligations hereunder beyond its Maximum
Liability.

        SECTION 10.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the
Administrative Agent, the Issuing Bank, the Lenders and the Loan Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.

        SECTION 10.12. Liability Cumulative. The liability of each Loan Party as
a Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

ARTICLE XI

The Borrower Representative TRIAL

        SECTION 11.01. Appointment; Nature of Relationship. The Company is
hereby appointed by each of the Loan Parties as its contractual representative
(herein referred to as the “Borrower Representative”) hereunder and under each
other Loan Document, and each of the Loan Parties irrevocably authorizes the
Borrower Representative to act as the contractual representative of such Loan
Party with the rights and duties expressly set forth herein and in the other
Loan Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower, provided that, in the case of a Revolving Loan, such
amount shall not exceed such Borrower’s Availability. The

86



Administrative Agent and the Lenders, and their respective officers, directors,
agents or employees, shall not be liable to the Borrower Representative or any
Loan Party for any action taken or omitted to be taken by the Borrower
Representative or the Loan Parties pursuant to this Section 11.01.

        SECTION 11.02. Powers. The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Loan Parties, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

        SECTION 11.03. Employment of Agents. The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.

        SECTION 11.04. Notices. Holdings and each Borrower shall immediately
notify the Borrower Representative of the occurrence of any Default hereunder
referring to this Agreement describing such Default and stating that such notice
is a “notice of default.” In the event that the Borrower Representative receives
such a notice, the Borrower Representative shall give prompt notice thereof to
the Administrative Agent and the Lenders. Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Loan Party on the date
received by the Borrower Representative.

        SECTION 11.05. Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.

        SECTION 11.06. Execution of Loan Documents; Borrowing Base Certificate.
Holdings and each of the Borrowers hereby empower and authorize the Borrower
Representative, on behalf of each of them, to execute and deliver to the
Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents, including without
limitation, the Borrowing Base Certificates and the Compliance Certificates.
Holdings and each Borrower agrees that any action taken by the Borrower
Representative or the Loan Parties in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Loan Parties.

        SECTION 11.07. Reporting. Holdings and each Borrower hereby agrees that
Holdings or such Borrower, as the case may be, shall furnish promptly after each
fiscal month to the Borrower Representative a copy of its Borrowing Base
Certificate and any other certificate or report required hereunder or requested
by the Borrower Representative on which the Borrower Representative shall rely
to prepare the Borrowing Base Certificates and Compliance Certificates required
pursuant to the provisions of this Agreement.

87



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.


BORROWERS:

UNITED SOLAR OVONIC CORPORATION


By   /s/ Sanjeev Kumar       

     Name:   Sanjeev Kumar    

     Title:   Vice President & Treasurer    

UNITED SOLAR OVONIC LLC


By  /s/ Sanjeev Kumar       


     Name:   Sanjeev Kumar    

     Title:   Vice President & Treasurer     


OTHER LOAN PARTIES:

ENERGY CONVERSION DEVICES, INC.


By  /s/ Sanjeev Kumar       


     Name:   Sanjeev Kumar    

     Title:   Vice President & Chief Financial Officer    

88








JPMORGAN CHASE BANK, N.A., individually, as
Administrative Agent, Issuing Bank and Lender


By  /s/ John Psellas       


     Name:   John Psellas    

     Title:   Vice President       

89



COMMITMENT SCHEDULE

Lender Commitment JPMorgan Chase Bank, N.A. $30,000,000                        
            Total $30,000,000



EXHIBIT A

ASSIGNMENT AND ASSUMPTION

        This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

        For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

1. Assignor:   2. Assignee: [and is an Affiliate/Approved Fund of [identify
Lender](1)] 3. Borrowers:   4. Administrative Agent: ______________________, as
the administrative agent under the Credit Agreement 5. Credit Agreement: [The
[amount] Credit Agreement dated as of _______ among [name of Borrowers], the
Lenders parties thereto, [name of Administrative Agent], as Administrative
Agent, and the other agents parties thereto]

  1 Select as applicable.

Exhibit A


6.    Assigned Interest:

Facility Assigned(2) Aggregate Amount of Commitment/Loans for all Lenders Amount
of Commitment/Loans Assigned Percentage Assigned of Commitment/Loans(3)   $ $ %
  $ $ %   $ $ %   $ $ %

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates on or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

    ASSIGNOR     [NAME OF ASSIGNOR]     By:     Title:           ASSIGNEE    
[NAME OF ASSIGNEE]     By:     Title:       2    Fill in the appropriate
terminology for the types of facilities under the Credit Agreement that are
being assigned under this Assignment (e.g. “Revolving Commitment,” etc.) 3   
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

Exhibit A


Consented to and Accepted:

[NAME OF ADMINISTRATIVE AGENT], as    Administrative Agent

By_________________________________
Title:

[Consented to:](4)

[NAME OF RELEVANT PARTY]

By________________________________
Title:



    4    To be added only if the consent of the Borrower and/or other parties
(e.g. Issuing Bank) is required by the terms of the Credit Agreement.

Exhibit A


ANNEX 1

_________________

STANDARD TERMS AND CONDITIONS FORASSIGNMENT
AND ASSUMPTION

    1.        Representations and Warranties.

        1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
any Borrower, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

    1.2.        Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section ___ thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

    2.        Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

    3.        General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of Ohio.

Exhibit A


EXHIBIT B

OPINION OF COUNSEL FOR THE LOAN PARTIES

 

Exhibit B


EXHIBIT C

FORM OF BORROWING BASE CERTIFICATE

Exhibit C


EXHIBIT C-1

FORM OF AGGREGATE BORROWING BASE CERTIFICATE

Exhibit C-1



EXHIBIT D

COMPLIANCE CERTIFICATE

      To: The Lenders parties to theCredit
Agreement Described Below

        This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of , (as amended, modified, renewed or extended from time to
time, the “Agreement”) among ___________________________ (the “Borrowers”), the
other Loan Parties, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders and as the Issuing Bank. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

        THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE
BORROWERS, THAT:

    1.        I am the duly elected of the Borrower Representative;

    2.        I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrowers and their consolidated Subsidiaries
during the accounting period covered by the attached financial statements [for
quarterly or monthly financial statements add: and such financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrowers and their consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes];

    3.        The examinations described in paragraph 2 did not disclose, except
as set forth below, and I have no knowledge of (i) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Agreement;

    4.        I hereby certify that no Loan Party has changed (i) its name, (ii)
its chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the Agent the notice required by Section 4.15 of the Security Agreement;

    5.        Schedule I attached hereto sets forth financial data and
computations evidencing the Borrowers’ compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct;
and

    6.        Schedule II hereto sets forth the computations necessary to
determine the Applicable Rate commencing on the Business Day this certificate is
delivered.

Exhibit D


        Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the (i) nature of the condition or event, the period during which it
has existed and the action which the Borrowers have taken, are taking, or
propose to take with respect to each such condition or event or (i) the change
in GAAP or the application thereof and the effect of such change on the attached
financial statements:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

        The foregoing certifications, together with the computations set forth
in Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this day of , .

_____________________________, as

Borrower Representative

 

By: _____________________________

   Name: __________________

   Title: __________________

Exhibit D


SCHEDULE I

  Compliance as of _________, ____ with
Provisions of       and       of
the Agreement

Exhibit D


SCHEDULE II

Borrowers’ Applicable Rate Calculation

Exhibit D


--------------------------------------------------------------------------------

EXHIBIT E

JOINDER AGREEMENT

        THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____,
200_, is entered into between ________________________________, a
_________________ (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Credit Agreement, dated as of ___________, __, 200_ among _______________,
_________________ and ______________ (the “Borrowers”), the Loan Parties party
thereto, the Lenders party thereto and the Administrative Agent (as the same may
be amended, modified, extended or restated from time to time, the “Credit
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.

        The New Subsidiary and the Administrative Agent, for the benefit of the
Lenders, hereby agree as follows:

    1.        The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, *[and]* (b)
all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 of the Credit Agreement, hereby guarantees, jointly and severally with the
other Loan Guarantors, to the Administrative Agent and the Lenders, as provided
in Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.]* *[The New Subsidiary has delivered to the
Administrative Agent an executed Loan Guaranty.]*

    2.        If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such Collateral Documents
(and such other documents and instruments) as requested by the Administrative
Agent in accordance with the Credit Agreement.

    3.        The address of the New Subsidiary for purposes of Section 9.01 of
the Credit Agreement is as follows:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit E


    4.        The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.

    5.        This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.

    6.        THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

        IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

  [NEW SUBSIDIARY]   By:
Name:   Title:       Acknowledged and accepted:   JPMORGAN CHASE BANK, N.A., as
Administrative Agent   By:
Name:   Title:

Exhibit E
